Opinión disidente del
Juez Asociado Señor Belaval
con la cual están conformes el
Juez Presidente Señor Negrón Fernández y los Jueces Asociados Señores Hernández Matos y Santana Becerra
San Juan, Puerto Rico, a 15 de marzo de 1966
La Sala de San Juan del Tribunal Superior de Puerto Rico, declaró probados, como los hechos de este caso, los siguientes: La querellada recurrente, una refinería de petró-leo instalada en la ciudad de Bayamón, comenzó a trabajar en el año 1955 en una industria dedicada al comercio interes-tatal, la cual, por la naturaleza de su proceso industrial, está obligada a trabajar continuamente durante los siete días de la semana, veinticuatro horas cada día.
Cuando empezó a trabajar la querellada recurrente esta-bleció una semana de trabajo que comenzaba a las once de la noche del domingo correspondiente y terminaba ciento sesenta y ocho horas consecutivas después (24 x 7 = 168) o sea, a las once de la noche del próximo domingo. Dentro de esa semana de trabajo, la querellada recurrente estableció un sistema de turnos diarios que se extendían, el primero desde las once de la noche anterior hasta las siete de la mañana del día siguiente (8 horas); el segundo, desde las siete de la mañana hasta las tres de la tarde del mismo día (8 horas), y el tercero, desde las tres de la tarde hasta las once de la noche del mismo día (8 horas).
Del 5 de junio de 1955 al 11 de enero- de 1956, la que-rellada recurrente puso en vigor un programa de trabajo continuo, de acuerdo con los turnos indicados y durante una semana de trabajo de cuarenta horas, sus empleados trabajan cinco días consecutivos de ocho horas (5 x 8 = 40) *272y descansaban dos días consecutivos. Del 11 de enero de 1956 hasta el 18 de marzo de 1957, se varió el programa de trabajo continuo, trabajando los obreros, de jueves a jueves seis días consecutivos de ocho horas (6 x 8 = 48) y descansando dos días consecutivos. Desde el 18 de marzo de 1957, en adelante, la querellada recurrente y la Unión que representa a los querellantes recurridos, suscribieron un convenio colectivo adoptando el horario acordado el 11 de enero de 1956.
Como conclusiones de derecho, la ilustrada Sala sen-tenciadora añadió: De acuerdo con las disposiciones de la Ley de Normas Razonables de Trabajo federal y la See. 778.2 del Reglamento de dicha ley, la semana de trabajo del patrono es un período fijo y regular de 168 horas, o sea, siete períodos consecutivos de veinticuatro horas cada uno. La semana de trabajo del patrono no tiene que coincidir con la semana calendario, pero, tanto el día en que comienza como la hora en que empieza debe fijarse permanentemente, inde-pendiente del turno de trabajo del empleado, aunque se puede cambiar el día en que comienza la semana de trabajo del patrono si el cambio no se hace con el propósito de evadir el pago de horas extras. De acuerdo, asimismo, con dicha See. 778.2, cada semana de trabajo del obrero de 40 horas tiene vida propia y se considerará como una semana independiente de la que le sigue y no es permitido coger más de una semana para determinar mediante promedio, el número de horas trabajadas. Por ejemplo: un empleado u obrero que trabaje 30 horas en una semana y 50 horas en la semana siguiente, recibirá compensación adicional por las 10 horas trabajadas en exceso de 40 en la segunda semana, aunque el promedio de las dos semanas sea de 40 horas. Si bien la Ley de Normas Razonables de Trabajo federal permite que un obrero trabaje en un día 24 horas consecutivas sin pagar horas extras, siem-pre que dichas 24 horas diarias estén dentro del límite de 40 horas de la semana de trabajo del obrero, también reconoce, *273por ser más beneficiosa al obrero el límite de 8 horas diarias que pueda establecer una ley estatal, como lo establece la Ley Núm. 379 para establecer una jornada de trabajo en Puerto Rico de 15 de mayo de 1948. Las dos leyes pueden armonizarse permitiendo que el obrero trabaje cinco días de ocho horas, o sea, un total de 40 horas a la semana.
En virtud de la Ley Núm. 289 de 9 de abril de 1946, se le concedió a todos los trabajadores, no cubiertos por las disposiciones sobre cierre al público del Art. 553 del Código Penal de Puerto Rico, un día de descanso después de cada seis días de trabajo, y si el patrono interesa que el empleado trabaje durante el día de descanso, deberá satisfacer adicio-nalmente dichas horas a un tipo doble del convenido para las horas regulares. De acuerdo con lo resuelto por este Tribunal en el caso de Compañía Popular v. Unión de Empleados, 69 D.P.R. 179 (Snyder) (1949) cita precisa a las págs. 195-198, la semana regular de trabajo empieza el primer día después que el empleado disfruta de su día regular de descanso. Si la semana de trabajo empieza el día inmediata-mente después al día de descanso, la semana de trabajo en una industria cubierta por la ley federal termina cuando el obrero ha trabajado 40 horas, o sea, si dichas 40 horas sema-nales son trabajadas en períodos de ocho horas cada día, las trabajadas después del quinto día, son horas extras y el patrono quedará obligado a pagarlas a razón de tiempo y medio de acuerdo con el disponiéndose del Art. 5 de la Ley Núm. 379 de 1948.
La semana establecida por la querellada está de acuerdo en algunos aspectos con la semana de trabajo dispuesta por la Ley Núm. 379 de 15 de mayo de 1948, pero, al combinar el sistema de turnos de seis días consecutivos de trabajo con dos días de descanso, en una semana fija de siete días, de domingo a domingo, el resultado inevitable de tal pro-grama de trabajo es una violación al plan de salud laboral que se propone la Ley Núm. 289 de 9 de abril de 1946 creando *274el día de descanso. Por otro lado, solamente dos veces cada ocho semanas los seis días consecutivos de trabajo caen dentro de la semana de trabajo. En su aplicación práctica, y en cuanto a las limitaciones impuestas por la Ley Núm. 379 de 15 de mayo de 1948, la semana de trabajo creada por la querellada recurrente es de seis días de ocho horas (48 horas) y no de cinco días de ocho horas (40 horas) cuya semana de 40 horas es la autorizada por la Ley de Normas Razonables de Trabajo y el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948.
En virtud de dichas conclusiones, la ilustrada Sala sen-tenciadora le ordenó a la querellada recurrente radicar un proyecto de sentencia compensando las horas trabajadas durante el sexto día, a contar del día inmediatamente des-pués del día de descanso, a razón de tiempo y medio, y las horas trabajadas por los querellantes en el día de descanso, o sea, el séptimo día, a razón de doble tiempo.
Las conclusiones de derecho de la ilustrada Sala de San Juan resultan enteramente correctas de acuerdo con las dis-posiciones de la Ley Núm. 289 de 9 de abril de 1946, la Ley Núm. 379 de 15 de mayo de 1948 y nuestra jurisprudencia laboral, según veremos más adelante.
Ha quedado sometida a nuestro estudio la proposición que por tratarse de una industria cubierta por la Ley de Normas Razonables de Trabajo federal, la cuestión debe ser resuelta, en parte, de acuerdo con las disposiciones del reglamento administrativo federal — 29 Code of Federal Regulations Sec. 788.2(c) y (d) (1964), revisado hasta el 1ro. de enero de 1965, que contiene la siguiente definición de lo que consti-tuye una “semana de trabajo”:
“(c) La semana de trabajo. Si durante alguna semana de trabajo un empleado está cubierto por la Ley y no está exceptuado de sus disposiciones sobre el pago de horas extras, el patrono totalizará todas las horas trabajadas por el empleado en esa semana de trabajo, aunque haya prestado servicios en dos o más actividades independientes, y pagará compensación adicional por *275cada hora trabajada en exceso de 40 horas durante la semana de trabajo. La semana de trabajo de un empleado es un período fijo, regularmente recurrente de 168 horas, (o sea) siete períodos consecutivos de 24 horas. No es necesario que coincida con la semana de calendario y puede comenzar en cualquier día o en cualquier hora del día. A los fines de computar el salario adeudado bajo la Ley de Normas Razonables de Trabajo [federal] la semana de trabajo puede establecerse para toda la empresa en conjunto o establecerse semanas de trabajo diferentes para distintos empleados o grupos de empleados dentro del estableci-miento fabril. Una vez se haya determinado el comienzo de la semana de trabajo de un empleado, permanecerá fijo sin tomarse en cuenta el horario cubierto por su trabajo. El comienzo de la semana de trabajo podrá alterarse cuando se intente un cambio permanente y no un cambio diseñado para evadir las disposi-ciones legales correspondientes al pago de horas extras.”
“(d) Cada semana de trabajo es independiente de la otra. La ley considera cada semana de trabajo como una unidad y no autoriza que se promedien las horas trabajadas entre dos o más semanas. Siendo esto así, un empleado que trabaje 30 horas durante una semana y 50 horas durante la próxima, debe recibir compensación extra por las horas trabajadas en exceso del máximo aplicable a la segunda semana, aunque el promedio de horas trabajadas en ambas semanas sea de 40 horas. Esto no varía aunque el empleado trabaje sujeto a un horario regular o rotativo e independiente del pago diario, semanal, quincenal, o bajo cualquier otro término de tiempo, que reciba. La regla también se aplica a trabajadores por piezas y empleados a comisión. Para eso será necesario determinar las horas trabaja-das y la retribución ganada por los trabajadores por piezas y los empleados a comisión a base- de una semana.”
Lo primero que debemos resolver es, si dicho reglamento, que deriva su autoridad de la Ley de Normas Razonables de Trabajo (federal), rige en Puerto Rico.
La primera vez que tuvimos que pasar sobre el conflicto o la coexistencia de la Ley de Normas Razonables de Trabajo federal y las leyes locales — Chabrán v. Bull Insular Line, 69 D.P.R. 269 (Snyder) (1948) cita precisa a las págs. 294-295 — dejamos claramente establecida la regla de inter-*276pretación, que al aprobar la Sec. 18 de la Ley de Normas Razonables de Trabajo, el Congreso de los Estados Unidos “hizo constar claramente que no estaba apropiándose exclu-sivamente el campo de las normas en relación con horas y salarios en el comercio interestatal. Le concedió a los estados libertad de acción para establecer normas mayores que las comprendidas en la Ley Federal. La Ley sobre Normas Razonables de Trabajo suplanta la legislación local solamente en caso de que ésta provea normas menores que la Ley Federal. Los informes de comités son consistentes con esta interpretación de la Ley. Dichos informes aparecen citados en parte en C.C.H. Labor Law Service, párrafo 26,800, como sigue: 'La sección 16 de la enmienda del Comité dispone que ninguna disposición de la ley será justificación para no cum-plir con cualquier otra ley federal o estatal u ordenanza municipal, que establezca un salario mínimo mayor o un día máxi-mo de trabajo o semana máxima de trabajo menores que los establecidos bajo la ley, y ninguna disposición de la ley en relación con el empleo de menores será justificación para no cumplir con cualquier ordenanza federal, estatal o municipal que establezca una norma mayor que la establecida por la Ley. H.R. Rep. No. 2182, pág. 15, abril 21, 1938, Congreso 75, Tercera Sesión. La Sección 18 que trata de la relación de la ley con otras leyes sigue la disposición correspondiente de la enmienda de la Cámara, con la adición de una disposición al efecto de que ninguna disposición de la ley se interpretará como que es una justificación para reducir los salarios o aumentar las horas. Conference Committee Rep. No. 88, pág. 2738, junio 11, 1938, Congreso 75, Tercera Sesión . . . .’ El silencio que guarda la sección 18 en cuanto a las leyes esta-tales que proveen días máximos de trabajo no quiere decir que el Congreso tuvo la intención de suplantar tal legislación local. Por el contrario, según indica el Informe de la Cámara, tales leyes continuaron en vigor. La sección 18 no contiene re-ferencia específica a ellas precisamente porque la Ley Federal *277no contiene disposición alguna en relación con un día máximo de trabajo. El Congreso creyó que era innecesario incluir una cláusula de salvedad para la legislación estatal sobre una materia que no estaba comprendida en la Ley Federal.”
La regla establecida guarda una saludable correspon-dencia con la buena política judicial de la Corte Suprema de Estados Unidos y la Corte Suprema de Puerto Rico, en el sentido, que aun cuando la legislación federal “cubra el mis-mo campo” que la legislación puertorriqueña, es posible la coexistencia de ambos estatutos: Puerto Rico v. Shell Co., 302 U.S. 253, 82 L.Ed. 235 (Sutherland) (1937) cita precisa a las págs. 261-264 U.S., 242-244 L.Ed., en ausencia de una prohibición expresa del Congreso en la Ley Federal concer-nida en cuanto a cualquier otra legislación estatal o territorial.
Sin este pequeño antecedente legislativo y doctrinal, no podría explicarse la redacción del famoso disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948, objeto de tan abundante interpretación por parte nuestra, que dis-pone: “Todo patrono que emplee o permita que trabaje un empleado durante horas extras vendrá obligado a pagarle por cada hora extra un tipo de salario igual al doble del tipo convenido para las horas regulares; Disponiéndose, sin embargo, que todo patrono de una industria de Puerto Rico cubierta por las disposiciones de la Ley de Normas Razo-nables de Trabajo (Pair Labor Standards Act), aprobada por el Congreso de Estados Unidos de América en 25 de junio de 1938, según ha sido o fuera subsiguientemente enmen-dada, sólo vendrá obligado a pagar por cada hora de trabajo en exceso de la jornada legal de ocho (8) horas o en exceso de cuarenta (40) horas a la semana un tipo de salario a razón de, por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares, salvo en caso en que por decreto de la Junta de Salario Mínimo o convenio colectivo de trabajo se haya fijado o fijare otra norma de trabajo o de *278compensación, o de ambas. Para determinar el tipo de salario convenido para horas regulares de trabajo, se dividirá el salario diario, semanal, mensual o en otra forma estipulado, por el número de horas regulares que se trabaje durante ese mismo período de acuerdo con las disposiciones de esta Ley.” De acuerdo con el Art. 3 de la misma Ley; “Son horas regulares de trabajo ocho horas durante cualquier período de veinticuatro horas consecutivas, cuarenta y ocho horas du-rante cualquier semana y doscientos ocho horas durante cual-quier mes; Disponiéndose, sin embargo, que el Comisionado de Trabajo hará publicar en periódicos de general circula-ción en la isla todos los años un aviso expresando el número exacto de horas regulares de trabajo durante cada mes del año, conforme al número de días y horas laborables según el calendario y la legislación vigente, sobre días de fiesta; . . .”
La doctrina del caso de Chabrán, en cuanto a que, debe aplicarse siempre la ley que mayor beneficio represente para el empleado u obrero en aquellos contratos de trabajo, en los cuales puedan resultar aplicables disposiciones distintas de la Ley de Normas Razonables de Trabajo y de nuestras leyes locales, fue seguida en el caso de Peña v. Eastern Sugar Associates, 75 D.P.R. 304 (Snyder) (1953) cita precisa a las págs. 321-322, en el cual resolvimos: “Como hemos visto, la regla Federal es que cuando se invalida un contrato tipo Belo, el ‘tipo sencillo’ por hora se determina dividiendo el salario semanal por el número total de horas de hecho tra-bajadas durante esa semana específica. Pero el artículo 7 y la última oración del artículo 5 de la Ley Núm. 379 cambian esta regla, en beneficio del empleado, disponiendo que bajo estas circunstancias el divisor es el número de horas'que constituyen la semana regular de trabajo. La demandada no difiere. Afirma, sin embargo, que 48 horas son la semana regular de trabajo provista por los artículos 2 y 3 de laLey núm. 379. En su consecuencia arguye que el impacto de la Ley núm. 379 exige el uso de 48 horas como el divisor en un *279contrato ineficaz de tipo Beto. Convendríamos en seguida con esta contención de la demandada de que 48 horas, como la semana regular de trabajo establecida por los artículos 2 y 3 de la Ley núm. 379, sería el divisor si el demandante hubiera sido empleado en una industria local. La dificultad estriba en que el Disponiéndose en el artículo 5 fija una regla diferente para las industrias sujetas a la Ley Federal. Con posibles excepciones que aquí no son relevantes, el artículo 5 adopta la.norma federal de una semana de trabajo de 40 horas para las industrias sujetas a la Ley Federal. Por con-siguiente, como proposición general, el artículo 5 y la Ley Federal, leídas conjuntamente, hacen de J¡.0 horas la semana regular de trabajo para la fase industrial del negocio azuca-rero durante la zafra. Y el párrafo B(2) (b) del Decreto Mandatorio Núm. 3 y la Ley Federal logran el mismo resul-tado para el tiempo muerto .... Esto contrasta con las otras disposiciones de la Ley núm. 379 que hacen de U8 horas la semana regular de trabajo para la industria local. De ahí surge que, a virtud del mandato del artículo 7 y de la última oración del artículo 5 de la Ley núm. 379, el divisor aquí— la semana regular de trabajo — es 40 horas y no 48. En vista de lo anterior, convenimos con el demandante y así lo resol-vemos que el tipo sencillo de paga por hora para cada semana en que se adeuda tiempo extra, debe determinarse dividiendo la garantía semanal por 40 horas.”
El caso de Chabrán fue seguido además en la decisión de Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93 (Marrero) (1956) cita precisa a las págs. 103-112. Lo que se planteó como punto saliente en la decisión de Olazagasti fue si la exención de elaboración (processing exemption) con-cedida por la See. 207 (c) de la Ley de Normas Razonables de Trabajo federal (29 U.S.C. 207 (c)) a los patronos dedicados a la conversión de caña de azúcar en azúcar fue validamente dejada sin efecto por la Ley Núm. 379 de 15 de mayo de 1948 y la Ley Núm. 289 de 9 de abril de 1946, referentes las dos. *280últimas a la jornada de trabajo en Puerto Rico y al día de descanso. El querellante era un mecánico cuyos deberes com-prendían reparar y mantener en condiciones de trabajo el molino de la central azucarera de la querellada. Como tal estaba incluido en la exención establecida por la See. 207 (c) de la Ley de Normas Razonables de Trabajo federal: Maneja v. Waialua Agri. Co., 349 U.S. 254, 99 L.Ed. 1040 (Clark) (1955) cita precisa a las págs. 270-271 U.S., 1056 L.Ed.
Copiando literalmente del texto de la opinión rendida en el caso de Olazagasti, diría: “El Tribunal sentenciador no resolvió de manera taxativa que la exención concedida por la Ley Federal fuera dejada sin efecto por la Ley 379, supra. Lo que sí resolvió dicho tribunal fue que ambas dis-posiciones legales coexistían en diferentes planos de acción y que tal cosa ocurre en virtud de otro precepto de la misma Ley Federal, que lee así: ‘Ninguna de las disposiciones con-tenidas en las secciones 201 a 219 de este título [Ley de Normas Razonables de Trabajo federal] o en cualquiera de las órdenes que a virtud de las mismas se apruebe excusará el incumplimiento de cualquier Ley Federal o Estatal o de cualquier ordenanza municipal que establezca un salario mínimo superior al salario mínimo establecido en tales sec-ciones o una semana máxima de trabajo inferior a la semana máxima de trabajo establecida en tales secciones . . . . Ninguna de las disposiciones contenidas en las secciones 201 a 219 de este título justificará a ningún patrono a redu-cir un salario pagado por él que sea en exceso del salario mínimo aplicable bajo las secciones 201 a 219 de este título ni justificará a ningún patrono a aumentar las horas de trabajo mantenidas por él que sean menores que las horas máximas aplicables bajo tales secciones . . .’ Podemos decir, sin temor a equivocarnos, que al aprobar la referida disposi-ción el Congreso de Estados Unidos hizo patente su intención de impedir que amparándose en la Ley Federal de Normas de *281Trabajo pudieran rebajarse normas de trabajo más altas existentes en los diferentes estados o territorios de la unión. En el caso que nos ocupa la norma establecida por el Congreso Federal consistió en eximir al querellante de las ventajas del estatuto federal. Eso no significa, sin embargo, que él quedara forzosamente privado de protección legal. En Chabrán v. Bull Insular Line, 69 D.P.R. 269, los hechos fueron distintos a los del presente caso, pero el principio allí estable-cido es aplicable a éste. En él dijimos a la pág. 291:
... ‘El Congreso no se apropió exclusivamente el campo de las normas a fijarse en relación con horas y salarios de empleados que trabajan en el comercio interestatal. Pudo haber prohibido legislación local sobre cualquier aspecto de la materia. Véase Latoni v. Corte, 67 D.P.R. 140. Pero en vez de prohibir las leyes locales, el Congreso afirmativamente dispuso, quizá por exceso de precaución, en la sección 18 de la Ley sobre Normas Razonables de Trabajo, que los Estados podían proveer un salario mínimo mayor o una semana de trabajo mejor que los establecidos por la Ley.’ Sin embargo, subsiste la cuestión de si nuestra Asamblea Legis-lativa al adoptar el art. 5 de la Ley 379 como cuestión de hecho dispuso el pago de horas extras a razón de tiempo y medio después de las 40 horas durante la época de zafra para aquellos empleados que, como el querellante, de lo contrario estarían exentos durante la época de zafra, a virtud de la see. 7 (c) de la Ley Federal, de las disposiciones sobre horas extras. Conforme indicamos en el escolio 10 que aparece a la pág. 322, del caso de Peña, una manera de convenir con la querellada es que intercalemos en el Disponiéndose del art. 5 las palabras: ‘Cuando la Ley Federal requiera el pago de horas extras.’ Esto significaría, desde luego, que no estaríamos siguiendo el lenguaje literal del estatuto. Mas si estamos con-vencidos de que no fue el propósito legislativo que ese con-texto se leyera literalmente, nuestro deber es, doquiera que el contexto mismo se preste razonablemente a semejante inter-*282pretación, interpretarlo en armonía con la intención legisla-tiva [citas]Continúa la opinión:
“El Disponiéndose del art. 5 de la Ley 379 demuestra de su propia faz que la Asamblea Legislativa trataba de reenac-tar en nuestra ley local la fórmula federal sobre horas extras para paga semanal, en tanto' en cuanto la ley local se aplicaba a industrias sujetas a la Ley Federal de Normas Razonables de Trabajo. Este criterio nuestro queda fortalecido por la disposición al afecto de que sólo se pagará tiempo y medio, mientras que a tenor de otros artículos de la ley las industrias locales deben pagar tiempo doble después que el obrero tra-baja ocho horas por día. El uso de la palabra ‘sólo’ hace que parezca improbable que fuera la intención legislativa extender la responsabilidad del patrono más allá de lo dispuesto en la Ley Federal; sin embargo, ese sería el efecto de interpretar el Disponiéndose en el sentido de que excluye la exención sobre la época de zafra a que hace referencia la see. 7 (c) de la Ley Federal. En adición a ello, el historial legislativo de la ley 379 demuestra que el Disponiéndose fue insertado en ella para atemperar el estatuto local a la Ley Federal. No tenemos a la vista la totalidad de ese historial legislativo, mas en una certificación que figura en autos aparece que después de anunciarse por el Presidente del Senado que el P. del S. 25 (que luego se convirtió en la Ley 379 de 1948) había sido aprobado por unanimidad en tercera lectura, y de disponerse su remisión a la Cámara de Representantes, el Senador Pagán, explicando el voto afirmativo que acababa de emitir, se ex-presó del modo siguiente: ‘Votaré la ley con la enmienda que propone el señor Géigel Polanco, pero no estoy de acuerdo con la explicación de que se modifica la ley para atemperarla a la Ley Federal. Es un hecho incontrovertible el poder le-gislativo que tiene nuestra Legislatura para establecer el tipo original que se establece en el proyecto. Según se esta-blece por la Legislatura, no es incompatible, en forma alguna, con la Ley Federal. Tampoco es un mito el que tenemos poder *283y autoridad plena para hacer eso . . . En ese contexto la palabra ‘atemperar’ únicamente podía significar que el Disponiéndose del art. 5 de la Ley 379 preceptuaba sustan-cialmente la misma paga por horas extras durante la semana regular que la Ley Federal, incluyendo la exención durante la zafra contenida en el art. 7 (c).”
Continúa la opinión: “Esta intención legislativa no fue cumplida a cabalidad. La fraseología de la see. 7 y la última oración del art. 5 de nuestra ley exigen que se utilicen 40 horas como la semana regular de trabajo — más bien que las horas de hecho trabajadas, tal como lo dispone la Ley Federal —al calcular la paga por horas extras que debe recibir un obrero bajo un contrato Belo frustrado. Como resultado de esto el obrero recibe más paga por horas extras bajo la Ley 379 de la que recibiría bajo la Ley Federal. Peña v. Eastern Sugar Associates, supra. Es menester admitir que la disposi-ción contenida en la Ley 379, relativa a un método más bene-ficioso para el obrero al calcularse la paga por horas extras bajo un contrato Belo frustrado que el que figura en la Ley Federal de Normas Razonables de Trabajo, debilita el argu-mento de que fue la intención legislativa en el Disponiéndose del art. 5 reiterar no solo la fórmula federal de tiempo y medio después de 40 horas a la semana, sino también la exención federal del pago de tales horas extras en épocas de zafra contenida en el art. 7 (c) de la Ley Federal. No obstante, creemos que puede aducirse un argumento bastante con-vincente— (1) del contexto del Disponiéndose; (2) del uso de 1a- palabra sólo; y (3) de su historial legislativo — para la proposición de que el Disponiéndose, tomado aisladamente puede interpretarse como que conserva, más bien que en efecto elimina, la exención relativa a la paga por horas extras durante la época de zafra contenida en la Ley Federal, en tanto en cuanto concierne a la semana regular de trabajo. Empero, es innecesario que para llegar al resultado que aquí llegamos descansemos únicamente en el Disponiéndose del *284art. 5. El art. 22 de la Ley 379 dispone que ‘quedarán subsis-tentes en todos sus términos’ la Ley de Salario Mínimo y los Decretos Mandatories que se hayan promulgado a tenor de la misma. Al interpretar el art. 22 resolvimos que con una excepción, el mismo preserva las disposiciones de todos los decretos existentes, independientemente de si contienen dis-posiciones superiores o inferiores a las contenidas en la Ley núm. 379 [citas] ”. Continúa la opinión:
“El párrafo B-2(6) del Decreto Mandatorio núm. 3 dis-pone que: ‘Ningún patrono empleará a trabajador alguno en la fase industrial de la industria del azúcar durante el llamado “tiempo muerto” por más de cuarenta (40) horas en cual-quier semana de trabajo, a menos que dicho trabajador reciba compensación por su trabajo en exceso de dichas cuarenta (40) horas a razón de tiempo y medio el tipo mínimo de salario aplicable de acuerdo con la escala establecida en el apartado B-l de este Decreto.’ Al aprobarse este Decreto en febrero de 1943, el art. 7(c) de la Ley Federal, conforme hemos visto, eximía ciertos empleados como el querellante de las disposiciones sobre paga por horas extras de la Ley Federal durante la época de zafra. Por tanto, es obvio que al limitarse la disposición sobre paga extra a tiempo y medio des-pués de 40 horas en el párrafo B-2(ó) al tiempo muerto, el Decreto Mandatorio núm. 3 en efecto adoptaba como cuestión de ley local, la exención para épocas de cosechas contenidas en la Ley Federal.”
Hemos acotado en la mayor extensión compatible con la naturaleza de esta clase de trabajo el aspecto doctrinal del caso de Olazagasti, porque sin duda ha sido una de las deci-siones mejor resueltas y peor entendidas de nuestra juris-prudencia laboral. En el caso de Olazagasti, tomando como radical la Sec. 18 de la Ley de Normas Razonables de Trabajo federal, se estableció el principio de lo que podría llamarse la regla de mayor beneficio, en el sentido, que, de confligir una disposición de la Ley de Normas Razonables de Trabajo fe*285deral con una norma de nuestra Ley local, prevalecería aquélla que resultara de mayor beneficio para el obrero.
Es necesario, ante todo, recordar que la Ley de Normas Razonables de Trabajo federal es un estatuto adoptado para la protección del obrero. La exposición de motivos de dicha ley es clara: 2(a) “Por la presente, el Congreso encuentra, que la existencia en las industrias que se dedican al comer-cio o a la producción de objetos de comercio, de condiciones obreras que no permiten mantener ciertas condiciones mínimas de vida, necesarias a la salud, la eficiencia y el bienestar general de los obreros, (1) hace que el comercio y las vías y establecimientos comerciales sean usados para ampliar y perpetuar tales condiciones de vida entre los obreros de los distintos estados, (2) se convierte en una carga para el comercio y la libre circulación de los objetos de comercio, (3) crea un estado de competencia injusto, (4) se resuelve en disputas obreras que dificultan y obstruyen el comercio y la libre circulación de los objetos de comercio (5) e inter-fiere con la más ordenada y justa distribución de los objetos de comercio. Por la presente se declara que es el fin público de esta Ley, regular haciendo uso del poder del Congreso, el comercio entre los distintos estados y corregir, y tan pronto como sea posible eliminar, las condiciones antes señaladas en tales industrias, sin reducir en forma substancial el empleo y sin afectar las posibilidades del obrero a obtener sus sala-rios.”
Como se ve, el Congreso de los Estados Unidos, al regular las normas razonables de trabajo de las industrias y negocios comprendidos dentro del comercio interestal, nunca tuvo la intención de establecer normas laborales uniformes, que al aplicarse a todos los estados y territorios dejaran sin efecto las legislaciones promulgadas por dichos estados y territorios, sino, establecer ciertas normas federales básicas, dejando a las legislaturas de los estados y territorios en libertad para adoptar las normas adicionales que les permitieran sus respec-*286tivas economías. No es la primera vez que las desigualdades socio-económicas entre los Estados de la Unión, 'obliga al Congreso de los Estados Unidos a emplear este método legis-lativo;
La sabiduría de permitir la coexistencia de unas normas básicas federales con normas adicionales de mayor beneficio de carácter estatal o territorial tiene su mejor ilustración en el caso de Puerto Rico, caso especialísimo dentro de las estructuras del Derecho público de los Estados Unidos de América. La fórmula de la inventiva puertorriqueña ha sido, adoptar como una especialidad dentro de su legislación local general las normas básicas federales en cuanto a la extensión de la semana regular de trabajo (40 horas), el tipo de com-pensación para horas extras (tiempo y medio), para ser apli-cadas solamente a las industrias y negocios comprendidos dentro del comercio interestatal que no estuvieren en otra forma regulados por algún Decreto Mandatorio de la Junta de Salario Mínimo de Puerto Rico o un convenio colectivo.
En el caso de Olazagasti no tuvimos siquiera que aplicar la regla de mayor beneficio provista por la Sec. 18 de la Ley de Normas Razonables de Trabajo federal, porque, de acuerdo con la Sec. 7(c) de dicha ley, la tarea desempeñada por Olazagasti, durante el período de zafra, estaba exenta de la aplicación de la Ley de Normas Razonables de Trabajo federal. Esto le dejaba el campo abierto a nuestra ley laboral; en primer lugar, al apartado B-2(b) del Decreto Manda-torio Núm. 3 de 27 de febrero de 1943 de nuestra Junta de Salario Mínimo, en el sentido, que no se aplicarían sus deter-minaciones al tiempo trabajado durante el período de zafra; en segundo lugar, al disponiéndose del Art. 5 de nuestra Ley Núm. 379, en el sentido, que dicho disponiéndose lo que per-seguía era equiparar nuestra Ley local a la fórmula federal sobre semana regular 'de trabajo y compensación por hora extra en aquellas industrias o negocios comprendidos dentro del comercio interestatal que no estuvieran cubiertos por un *287decreto mandatorio nuestro o un convenio colectivo, y en tercer lugar al Art.. 22 de nuestra Ley Núm. 379, en el sentido, que dicho Art. 22 lo que se proponía era preservar en toda su vigencia los decretos mandatorios anteriores a nuestra Ley Núm. 379 de 15 de mayo de 1948, y tomando en considera-ción únicamente el cuadro de determinación administrativa e intención legislativa que presentaba el párrafo B-2 (b) del Decreto Mandatorio Núm. 3 y los Arts. 5 y 22 de la Ley Núm. 379 llegamos a la conclusión que habiéndose propuesto el Decreto Mandatorio Núm. 3 seguir la exención durante el período de cosecha establecido por la See. 7 (c) de la Ley de Normas Razonables de Trabajo federal, y siendo la intención del Art. 22 de la Ley Núm. 379 conservar en toda su virtuali-dad los decretos mandatorios anteriores a la Ley Núm. 379 y los posteriores a ella, no tenían derecho a recibir compensación por horas extras, de acuerdo con el disponiéndose del Art. 5 de la Ley Núm. 379, aquellos obreros o empleados que las hubie-sen trabajado durante el período de zafra. Se observará que al referirnos a los decretos mandatorios, hemos incluido tanto los anteriores como los posteriores a la Ley Núm. 379 pues estableciendo la excepción del disponiéndose del Art. 5 como salvedad a la aplicación general, el caso del decreto de la Junta de Salario Mínimo en el cual se haya fijado — pretérito per-fecto del modo subjuntivo — o fijare — futuro imperfecto del subjuntivo — , o sea de acción prospectiva o proyectada, pues según reza la gramática de la Real Academia Española, el futuro imperfecto enuncia el hecho como no acabado, y siem-pre como contingente referido ya al presente, ya al futuro, autoriza la inclusión tanto de los decretos anteriores como de los decretos posteriores a la Ley Núm. 379. Debe tenerse además en cuenta que cualquier exclusión de un grupo de trabajo o industria establecida por la Ley de Normas Razonables de Trabajo federal no podría dejar sin efecto cualquier inclusión establecida por la legislación laboral de cualquier estado o territorio, por-*288que siendo la inclusión más favorable al obrero que la exclusión, regiría la regla de mayor beneficio de la Sec. 18 de la propia Ley de Normas Razonables de Trabajo federal, y es por ello, que alabar debemos la sabiduría de la decisión del caso de Olazagasti de haber buscado la solución no en la simple exclusión federal, sino además en las más abar-cadora aunque no por ello menos eficaz, de la no inclusión de la ley estatal o territorial.
El caso de Berríos v. Eastern Sugar Associates, 79 D.P.R. 688 (Marrero) (1956) cita precisa a las págs. 690-691, 695-701, el caso de un marino expresamente exento por la See. 218 de la Ley de Normas Razonables de Trabajo federal de las disposiciones sobre salario mínimo y semana de tra-bajo y paga extra de la misma ley, se resuelve siguiendo el mismo procedimiento del caso de Olazagasti: Se declara la exclusión del marino de las disposiciones de la Ley de Normas Razonables de Trabajo federal (pág. 697) y se estudia el caso bajo nuestra legislación local, o sea, combinando las disposiciones del párrafo B-2(a) del Decreto Mandatorio Núm. 3 con el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948 fijando la jornada de trabajo en Puerto Rico, en virtud de la cual, concluimos que cuarenta horas cons-tituían la semana regular de trabajo del querellante; que durante el “tiempo muerto” las horas trabajadas por Berrios en exceso de cuarenta a la semana debían pagárseles a razón de tiempo y medio y que durante el “tiempo de zafra” las horas en exceso de cuarenta a la semana, debían serle satis-fechas a tiempo sencillo (págs. 700-701).
El caso de Laborde v. Eastern Sugar Associates, 81 D.P.R. 478 (Belaval) (1959) cita precisa a las págs. 482-483, el caso de un operador de líneas telefónicas de una central azucarera que se alegaba estar comprendido dentro de la exen-ción dispuesta por la Sec. 7 (c) de la Ley de Normas Razona-bles de Trabajo federal y como tal fuera de los beneficios del día de descanso semanal establecido por nuestra Ley Núm. *289289 de 9 de abril de 1946 y de la jornada de trabajo esta-blecida por nuestra Ley Núm. 379 de 15 de mayo de 1948, reafirma el principio del caso de Olazagasti, en el sentido, que en todo posible conflicto entre la Ley de Normas Razona-bles del Trabajo federal y nuestras leyes locales, debe preva-lecer la ley que resulte mas beneficiosa al obrero. Dice así la decisión de Laborde: “En cuanto a si es aplicable a este caso la exención de elaboración (;processing) dispuesta por la see. 7 (c) de la Ley de Normas Razonables de Trabajo, un estudio comparativo que hemos hecho de las disposiciones de la Ley de Normas Razonables del Trabajo y de las disposi-ciones de nuestras distintas leyes locales sobre el contrato de trabajo, nos ha convencido de que nuestras leyes locales re-sultan más beneficiosas que el estatuto federal. Siendo esto así, de acuerdo con la sec. 18 de la propia Ley de Normas Razonables del Trabajo, lo que debemos aplicar son nuestras leyes locales, en este caso, la Ley Núm. 49 de 1935, el De-creto Mandatorio Núm. 3 de la Junta de Salario Mínimo de Puerto Rico armonizado con las disposiciones de la Ley Núm. 289 de 1946 y la Ley Núm. 379 de 1948: Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93 (Marrero) (1956) cita precisa a las págs. 103-114. La Legislatura de Puerto Rico no ha creído prudente establecer la total exención para la fase industrial de nuestra industria azucarera que contiene la Ley Federal, disponiendo progresivamente, [por el contrario] una tarea diaria y semanal menos agotadora para los negocios exemptuados por la Ley federal. Hay abundante razones climatológicas, sociales, humanas que justifican la diferencia-ción si tal justificación fuera necesaria.”
Tal vez sea aconsejable recordar aquí la exposición de motivos de nuestra Ley Núm. 379 de 15 de mayo de 1948, al establecer la norma del mayor beneficio en favor del obrero, bastante parecida en ánimo reparativo a la exposición de motivos de la Ley de Normas Razonables de Trabajo federal. Dice así la exposición de motivos de nuestra Ley Núm. 379: *290“Consagra esta Ley el principio de la limitación de la jornada de trabajo: una de las grandes reivindicaciones obreras. Se trata de una medida de efectiva protección de la salud, la seguridad y la vida del trabajador. Las jornadas excesivas de labor producen fatiga, aumentan la frecuencia de los acci-dentes del trabajo y quebrantan el vigor del organismo ex-poniéndole a dolencias y enfermedades. Además, privan al trabajador del tiempo necesario para el solaz y cultivo de su espíritu y sus relaciones sociales y ciudadanas .... Al mecanizarse el trabajo y racionalizarse la organización industrial, la producción ha aumentado considerablemente, pero también el esfuerzo del obrero, compelido ahora a rendir su servicio con mecanismo y bajo técnicas que requieren destreza suma y atención constante. Nada más natural que el trabajador alcance el beneficio del monocultivo y la racio-nalización en la forma de una jornada más humana de labor. Es la política de esta Ley limitar a un máximo de ocho horas la jornada legal de trabajo en Puerto Rico y proveer el pago de un tipo doble de salario para las horas trabajadas en ex-ceso de la jornada legal .... Se declara por la presente que la política de esta Ley es, mediante el ejercicio de la facultad de la Asamblea Legislativa de Puerto Rico para decretar leyes para la protección de la vida, la salud y la seguridad de em-pleados y obreros, corregir y tan rápidamente como sea posi-ble eliminar las condiciones de explotación del trabajador a base de jornadas excesivas, aumentar los empleos sustancial-mente y proveer una mejor compensación al empleado en aquellos casos en que el patrono prolonga la jornada.”
Las decisiones en los casos de Chabrán, Olazagasti, Berrios y Laborde crearon un estado de derecho que podría sinte-tizarse así: Habiendo la Legislatura de Puerto Rico adoptado como parte de su estatuto laboral las únicas normas básicas federales originalmente aplicables a Puerto Rico, por haber sido hasta el momento de emitirse dichas decisiones expresa-mente excluido nuestro país de la aplicación del salario mínimo *291federal, y resultando más beneficiosas para el obrero o em-pleado las otras condiciones del contrato de trabajo dispuestas por nuestras leyes obreras, es indudable que a toda industria o negocio dedicados al comercio interestatal o a la produc-ción de objetos de comercio interestatal, le son aplicables nuestras leyes locales en todo lo referente al contrato de trabajo, y solamente en aquellas condiciones marginales en que comparadas ambas legislaciones resultaran más bene-ficiosas al obrero o empleados las disposiciones de la Ley de Normas Razonables de Trabajo federal, regiría ésta para tal situación en particular.
No obstante tenemos que reconocer que frente a este estado de derecho, nuestra jurisprudencia quizás por un poco de despreocupación en cuanto al uso de las radicales más adecuadas a la cuestión o por haber variado de criterio al-gunos de los jueces que suscribieron con sus votos dichas opiniones se ha ido concretando otra tesis contraria en cuanto a la aplicación de la ley federal con exclusión de la Ley de Puerto Rico. El asunto es lo suficiente grave, sobre todo en los actuales momentos, como para merecer un análisis exhaustivo de la cuestión.
El resultado contrario se ha logrado extractando de la opinión de Olazagasti (79:108) la siguiente aseveración: “El Disponiéndose del art. 5 de la Ley 379 demuestra de su propia faz que la Asamblea Legislativa de Puerto Rico trataba de reenactar en nuestra ley local la fórmula federal sobre horas extras para paga semanal, en tanto en cuanto la ley local se aplicaba a industrias sujetas a la Ley Federal de Normas Razonables de Trabajo. Este criterio nuestro queda fortale-cido por la disposición al efecto de que sólo se pagará tiempo y medio, mientras que a tenor de otros artículos de la ley las industrias locales deben pagar tiempo doble después que el obrero trabaja ocho horas por día. El uso de la palabra ‘sólo’ hace que parezca improbable que fuera la intención legisla-tiva extender la responsabilidad del patrono más allá de lo *292dispuesto en la Ley Federal; sin embargo, ese sería el efecto de interpretar el Disponiéndose en el sentido de que excluye la exención sobre la época de zafra a que hace referencia la sec. 7(c) de la Ley Federal. En adición a ello, el historial legislativo de la Ley 379 demuestra que el Disponiéndose fue insertado en ella para ‘atemperar’ el estatuto local a la Ley Federal . . .
Considero necesario una pequeña incursión en la semántica para dejar debidamente aclaradas las dos palabras que pare-cen haber sido la clave de la nueva interpretación, las pala-bras “reenactar” y “atemperar”. Es indudable que la pri-mera pertenece a la terminología particular del proceso legis-lativo, tomada del idioma inglés y significa volver a pro-mulgar una ley. Esto nos hace sospechar que en la forma metafórica en que se usa en el caso de Olazagasti, significa simplemente “adoptar”, según se empleó en el caso de Peña v. Eastern Sugar Associates, 75 D.P.R. 304 (Snyder) (1953) cita precisa a las págs. 321 in fine y 322. Así el primer período de la aseveración acotada está supuesto a expresar, por simple sustitución que: “El disponiéndose del art. 5 de la Ley 379 demuestra de su propia faz que la Asamblea Legislativa de Puerto Rico trataba de adoptar en nuestra Ley local la fór-mula federal.” No le damos significación especial dentro de la terminología legal porque no teniendo la Legislatura de Puerto Rico facultad de promulgar de nuevo una ley del Congreso de los Estados Unidos, su uso semántico queda domi-nado por la acepción figurada. La segunda, por el contrario, es palabra del idioma español, y parece usada en las dos únicas acepciones que tiene la palabra: atemperar como “moderar”, “templar”, primera acepción o como “acomodar una cosa a otra”, segunda acepción, en este último caso una legislación federal a una legislación territorial.
El caso de Ortiz Reyes v. Eastern Sugar, 85 D.P.R. 95 (Per Curiam) (1962) cita precisa a las págs. 99-100, es el caso de cuatro marinos que trabajaban a bordo de los remol-*293cadores de la Eastern Sugar Associates transportando caña da azúcar desde la Isla de Vieques a Punta Santiago en Humacao. Los querellantes alegaban que como tales marinos no estaban cubiertos por la Ley de Normas Razonables de Trabajo federal, y no estando cubiertos por dicha ley, y aunque las labores de los marinos estaban incluidas en la definición de la industria de la transportación marítima con-tenida en la división R. de la See. 37 de la Ley Núm. 96 de 26 de junio de 1956 (Ley de Salario Mínimo), no estaban incluidas en ningún decreto mandatorio, y por lo tanto, no les era aplicable a su caso el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948 que es el que autoriza el pago a tiempo y medio de las horas en exceso de ocho diarias, según lo había pagado la Eastern Sugar, sino el Art. 4 (a) de la última ley que es el que clasifica como horas extras las trabajadas en exceso de 8 diarias y aquellas dis-posiciones del Art. 5 que proveen la norma general de que las horas extras se pagarán a tipo doble.
Resolviendo la cuestión de derecho planteada concluyó este Tribunal: “La dificultad con que se enfrenta esta po-sición de los apelantes es que según se deduce de las opiniones emitidas en Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93 (1956) y Berrios v. Eastern Sugar Associates, 79 D.P.R. 688 (1956) el criterio para la aplicación del ‘disponiéndose’ del artículo 5 de la Ley 379 no es si la labor particular que realiza el obrero está cubierta por la Ley Federal de Normas Razonables del Trabajo, sino si la industria dentro de la cual presta estos servicios está cubierta o no. Y en el presente caso, considérese como parte de la fase industrial de la in-dustria azucarera o como parte de la industria de transporta-ción marítima, las labores realizadas por los querellantes están comprendidas dentro del ámbito de la legislación federal por tratarse de actividades de comercio interestatal o en la pro-ducción de artículos para el comercio interestatal. Sección 1 de la Ley Federal de Normas Razonables del Trabajo, 29 *294U.S.C.A. sec. 201; Berríos v. Eastern Sugar Associates, supra, a la pág. 695. Todo cuanto resulta es que las labores que desempeñan los querellantes están cubiertas por la ley-federal pero que las disposiciones de dicha ley sobre salario mínimo y jornada de labor, secciones 6 y 7 (29 U.S.C.A. secs. 206 y 207) no les son aplicables a virtud de la exención establecida por el párrafo 14 de la sección 13 aludida. Con-viene recordar aquí que en Olazagasti, supra, indicamos que la intención de la Asamblea Legislativa de Puerto Rico al aprobar el ‘Disponiéndose’ del Art. 5 de la Ley 379 fue que la Ley Federal de Normas Razonables rigiera en Puerto Rico con todas sus disposiciones, incluyendo todas las exen-ciones provistas en la misma, con la excepción de imponerles a los patronos de industrias cubiertas por la citada ley federal, la obligación de pagarles a sus empleados a tiempo y medio las horas trabajadas en exceso de ocho diarias.” Demás está decir que el lenguaje cuidadoso y bien meditado que empleamos en Olazagasti no da derecho a una generalización tan gruesa de las intenciones legislativas.
El caso de la Bull Insular Line v. Tribunal Superior, 86 D.P.R. 156 (Pérez Pimentel) (1962) cita precisa a la pág. 163 es el casó de unos estibadores que trabajaban en la carga de azúcar a bordo de barcos consignados o pertenecientes a la Bull Insular Line, una industria cubierta por la Ley de Normas Razonables de Trabajo federal, durante el período de tiempo comprendido entre julio 1947 y noviembre de 1956, bajo convenios colectivos negociados durante el curso del em-pleo. Los querellantes trabajaron horas en exceso de ocho horas diarias y por tales horas extras recibieron compensación a tiempo y medio y no a doble tiempo.
Basándose en el disponiéndose del Art. 5 de la Ley Núm. 379 aplicable a las industrias o negocios en Puerto Rico cu-biertas por la Ley de Normas Razonables de Trabajo federal, el Tribunal resolvió: “En Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93 (1956), dijimos que el historial legisla-*295tivo de la Ley 379 demostraba que el Disponiéndose del ar-tículo 5 fue insertado en dicha ley para atemperar el estatuto local a la Ley Federal. En esa forma se colocaba a las in-dustrias en Puerto Rico dedicadas al comercio interestatal en posición de igualdad competitiva con aquellas industrias de Estados Unidos también cubiertas por la Ley Federal de Normas Razonables de Trabajo, y a las cuales sólo se les exige el pago de tiempo y medio por horas extras trabajadas. Nin-gún argumento nos ha convencido de que nuestra legislatura intentara atemperar la ley local al estatuto Federal, sola-mente en parte, en lo que respecta al pago de salarios por horas extras, y excluyera, en su propósito de atemperar un estatuto con el otro, el trabajo por piezas u otra unidad de obra. Por el contrario resolvemos que el Disponiéndose del art. 5 de la Ley 379 es aplicable a las industrias en Puerto Rico cubiertas por la Ley Federal de Normas Razonables de Trabajo lo mismo cuando en el contrato de trabajo se con-viene un salario diario, semanal o mensual, que cuando se conviene uno por piezas u otra unidad de obra.” Otra vez tenemos que tomar excepción en cuanto a que el lenguaje cuidadoso y bien meditado de nuestras anteriores decisiones, entre ellas la de Olazagasti, no autorizan una interpretación tan extensa de la doctrina establecida por nuestra jurispru-dencia laboral.
El caso de Pan American v. Tribunal Superior, 86 D.P.R. 139 (Blanco Lugo) (1962) cita precisa a las págs. 150-155 trata de varios empleados de una empresa aérea solicitando compensación a tiempo doble por las horas trabajadas en ex-ceso de ocho horas dentro de los períodos diarios de vein-ticuatro horas, de las horas trabajadas en exceso de cuarenta y ocho horas semanales, las horas trabajadas en el día se-manal de descanso, durante el período de tiempo comprendido entre los años 1948 y 1958, de acuerdo con las disposiciones de la Ley Núm. 379 de 15 de mayo de 1948, 29 L.P.R.A. sees. 271 et seq., fijando la jornada legal de trabajo en Puerto Rico *296y de la Ley Núm. 96 de 26 de junio de 1956, 29 L.P.R.A. (Supl. 1961) secs. 245 et seq., relativa a la fijación de salarios mínimos. En los convenios colectivos firmados se provee una jornada de trabajo de ocho horas diarias durante cinco días consecutivos a la semana. En cuanto al pago de horas extras y siendo considerada como horas extras las trabajadas en exceso de ocho horas diarias o cuarenta semanales se dispone en los convenios, que las mismas serán pagadas a tiempo y medio del tipo regular por hora, aunque las horas en exceso de doce diarias o de ocho durante el sexto día de trabajo, o durante el séptimo día, se compensaran a tipo doble. Por haber aceptado los querellantes que fueron compensados de acuerdo con los términos del contrato, lo único sujeto a litiga-ción es “si las horas trabajadas en exceso de ocho horas dia-rias hasta doce o en exceso de cuarenta a la semana hasta cuarenta y ocho, deben compensarse a tiempo y medio como alega la Pan American o a tiempo doble según sostienen los empleados”.
La cuestión litigiosa estaba circunscrita a determinar si a la reclamación de los empleados le era aplicable el Railway Labor Act o nuestra Ley Núm. 379 de 15 de mayo de 1948. Al descartar la aplicabilidad de la Railway Labor Act y pasar sobre la aplicabilidad del Art. 5 de nuestra Ley Núm. 379 de 15 de mayo de 1948, se resolvió por este Tribunal: “Según expresamos en Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93, 108 (1956). ‘El Disponiéndose del art. 5 de la Ley 379 demuestra de su propia faz que la Asamblea Legislativa trataba de reenactar en nuestra ley local la fórmula federal sobre horas extras para paga semanal, en tanto en cuanto la ley local se aplicaba a industrias sujetas a la Ley Federal de Normas Razonables de Trabajo’ y que ‘fue insertado en ella para “atemperar” el estatuto local a la Ley Federal’. En otras palabras, la Ley Federal de Normas Razonables rige en Puerto Rico con todas sus disposiciones, excepto que nuestra Asamblea Legislativa le impuso a los *297patronos cubiertos por dicha ley o comprendidos dentro de las exenciones de la sección 13, 29 U.S.C.A. sec. 213, la obliga-ción de pagar a sus empleados las horas en exceso de ocho diarias y 40 semanales, cuando menos, a razón de tiempo y medio, o, a un tipo mayor, si así lo disponía un convenio colectivo concertado por las partes o un decreto de la Junta de Salario Mínimo aplicable a la industria en cuestión. Olazagasti v. Eastern Sugar Associates, supra; Berríos v. Eastern Sugar Associates, 79 D.P.R. 688 (1956); Ortiz Reyes v. Eastern Sugar Associates, 85 D.P.R. 95 (1962); Bull Insular Line, Inc. v. Tribunal Superior, 86 D.P.R., resuelto en el día de hoy. De lo expuesto se deduce que para los fines de la Ley 379, la querellada, como porteador aéreo que se de-dica al comercio inter estatal y extranjero, es una industria sujeta a las disposiciones de la Ley Federal de Normas Razo-nables de Trabajo. Ello es así aun cuando los porteadores aéreos sujetos a la Railway Labor Act han sido expresamente exentos de las disposiciones de la sección 7 de la misma (29 U.S.C.A. sec. 207) que establece una jornada máxima de labor de 40 horas semanales mediante la sección 13(b) (3) 29 U.S.C.A. sec. 213(b)(3). En Ortiz Reyes v. Eastern Sugar Associates, supra, manifestamos que el criterio para la aplicación del ‘Disponiéndose’ del artículo 5 de la Ley 379 no es si la labor particular que realiza el obrero está cubierta por la mencionada ley federal, sino si la industria dentro de la cual presta servicios está cubierta o no. Y como hemos indicado anteriormente, el hecho de que la industria esté exenta de las disposiciones de la sección 7, no la excluye del ‘Disponiéndose’ provisto por la Ley 379 ....
“En resumen, la Railway Labor Act federal no inhibe la aplicación a los porteadores aéreos de la legislación local sobre la jornada de trabajo, pero en virtud del ‘Disponién-dose’ de la misma Ley 379, dicha industria — en ausencia de un convenio colectivo o un decreto de la Junta de Salario Mínimo que establezca condiciones superiores — sólo viene *298obligada a satisfacer las horas trabajadas en exceso de 8 diarias y de 40 semanales a razón de tiempo y medio.”
El caso de Porto Rico Coal Co. v. Tribunal Superior, 91 D.P.R. 89 (Belaval) (1964) cita precisa a la pág. 91 es el caso de unos marinos que trabajan desde el 26 de junio de 1956 al 31 de agosto de 1961 en el servicio de transporte, carga, remolque, traslación o conducción de los barcos que operan las dos compañías. Dichos marinos están exentos de las disposiciones de la Ley de Normas Razonables del Trabajo federal, y en cuanto al disponiéndose del Art. 5 de nuestra Ley Núm. 379 de 15 de mayo de 1948 el mismo no aplica, según los obreros por tratarse de una industria cubierta, en cuanto a su salario mínimo por la Sec. 37-R de la Ley Núm. 96 de 26 de junio de 1956 (pág. 721) — 29 L.P.R.A. sec. 246i Supl. Acum. 1963 (pág. 194) — y la Sec. 6(f) adicionada a dicha Ley Núm. 96 por el Art. 1 de la Ley Núm. 103 de 25 de junio de 1958 (pág. 257) — 29 L.P.R.A. sec. 245(e) Supl. Acum. 1963 (pág. 156).
Resolviendo la objeción de las compañías, en el sentido, que el disponiéndose del Art. 5 exceptúa solamente los casos en que por decreto mandatorio de la Junta de Salario Mínimo o por convenio, se fijare otra norma para compensar horas extras y la Sec. 6(b) de la Ley de Salario Mínimo no es un decreto ni es un convenio, este Tribunal resolvió: “Es indudable que la exención de la industria por la Ley de Normas Razonables de Trabajo, no juega ningún papel en este caso. Según hemos visto, la única consecuencia de una exención federal es dejarle el campo abierto en su totalidad a la legislación local, por resultar más beneficiosa la inclu-sión local que la exclusión federal. En cualquier forma que deba ser aplicado el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948, en una situación como la que presenta este caso, realiza la función de una ley local. Enton-ces, el pago por cada hora de trabajo en exceso de la jornada legal de ocho (8) horas [al día] o en exceso de cuarenta *299(40) horas a la semana será a un tipo de salario a razón de, por lo menos, tiempo y medio del salario convenido para las horas regulares, ‘salvo el caso en que por decreto de la Junta de Salario Mínimo o convenio colectivo de trabajo se haya fijado o fijare otra norma de trabajo (horas) o de compensación (salarios) o de ambas (horas y salarios)’. Obsérvese que lo regulado por el decreto de la Junta o el con-venio colectivo pueden ser exclusivamente las horas de tra-bajo o puede ser el salario o pueden ser ambos. En realidad de Derecho lo único que tenemos que resolver en este caso es si por haberse declarado el salario por la Asamblea Legis-lativa de Puerto Rico, varía la situación cubierta por la última salvedad del disponiéndose del Art. 5. Tratándose de una norma establecida por la misma autoridad que crea la Junta de Salario Mínimo, la misma resulta tan obligatoria como un decreto de dicha Junta y de acuerdo con el propio texto del Art. 5 que permite regular o el trabajo (horas) o la compensación (salarios) el caso no resulta inusitado ni la interpretación forzada. En este caso, las horas de trabajo son las establecidas por el disponiéndose del Art. 5 que es nuestra Ley local para las industrias cubiertas por la Ley Federal de Normas Razonables de Trabajo y el salario míni-mo el establecido por la Asamblea Legislativa de Puerto Rico, en la Sec. 6(b) adicionada a la Ley de Salario Mínimo de Puerto Rico por la Ley Núm. 103 de 25 de junio de 1958, o sea, a razón de un dólar por cada hora de trabajo, debiendo pagarse las horas extras en la misma forma que si se tratara de una industria cubierta por decreto, o sea, a razón de doble tiempo.”
Es conveniente a los fines de este estudio, exponer algunas de las disposiciones de la Ley de Normas Razonables de Trabajo de 1938 federal, usando para dicha exposición el método histérico-evolutivo. Prescindiremos de la exposición de motivos por haberla incluido ya en esta opinión.
*300De acuerdo con la Sec. 3(b) de la Ley Pública Núm. 718 del 25 de junio de 1938 del Congreso de los Estados Unidos, mejor conocida como Ley de Normas Razonables de Tra-bajo de 1938 — 52 U.S. Statutes at Large, 1060-1069; 83-8 Congressional Record 9159, 9163, 9165, 9179, 9246, 9257— la palabra “comercio” significa negocio, comercio, transporta-ción, transmisión o comunicación entre los distintos estados o desde cualquier estado a cualquier sitio fuera de éste; de acuerdo con la See. 3 (c) de la misma ley, la palabra “estado” comprende cualquier estado de los Estados Unidos o el Dis-trito de Columbia o cualquier territorio o posesión de los Estados Unidos; de acuerdo con la Sec. 3(h), la palabra “industria” significa un oficio, negocio, industria o cualquier ramal de los mismos, o un grupo de industrias en las cuales los individuos estén lucrativamente empleados; de acuerdo con la See. 3 (i) de la misma ley, las palabras “objetos de comercio” significan, además de cualquier equipo marino o embarcaciones, mercancías, artículos de consumo, mercade-rías o artículos de comercio o comprendidos dentro del comer-cio por su carácter, o cualquiera parte o ingredientes de ellos; de acuerdo con la Sec. 3(j), la palabra “producidos” signi-fica además manufacturado, extraído de una mina, hecho a mano o de cualquiera otra manera, construido dentro del Estado, y para los fines que persigue este estatuto, un empleado se considerará como dedicado a la producción de objetos de comercio, si dicho empleado se utiliza en la pro-ducción, manufactura, extracción de minerales, trabajo a mano, transportación o si en cualquier otra forma ha traba-jado directamente sobre dichos objetos o en cualquier proceso o tarea necesarias a la producción de estos objetos y dentro de cualquier estado.
La Sec. 5(a) de la misma ley establece que el Adminis-trador — se refiere al Administrador de la División de Horas y Salarios del Departamento del Trabajo de los Estados Unidos — tan pronto como le sea posible, deberá nombrar un *301comité para cada industria dedicada al comercio o a la pro-ducción de objetos de comercio y (b) en dicho comité debe incluirse un número de personas sin interés económico en la industria bajo estudio, en representación del interés públi-co, un número igual de personas en representación de los empleados de la industria y otro número igual en represen-tación de los patronos de la industria y al nombrar las personas que han de representar a cada grupo, el Adminis-trador tendrá en cuenta la región geográfica de la industria, debiendo constituir el quorum de dicho comité las dos terce-ras partes, aunque para decidir sólo se requiera el voto de una mayoría de todos sus miembros, y es ante dicho comité que el Administrador deberá someter la información dispo-nible que tenga relacionada con la industria bajo estudio, trayendo asimismo ante el mismo cualquier testigo que el Administrador considere esencial al estudio de la industria referida al Comité, sin que esto limite la facultad de los comités para citar otros testigos o pedir del Administrador cualquier información adicional que pueda ayudar al Comité en sus deliberaciones.
La See. 6 de la misma ley es la que establece el aumento periódico del mínimo de salario inicial hasta cuarenta centavos la hora y la See. 7 la que establece la reducción progresiva de la semana de trabajo hasta cuarenta horas. La Sec. 8(a) dispone que con vista a darle efectividad al propósito público de la ley, y tan rápidamente como dentro de lo económico sea posible hacerlo sin reducir los empleos, deberá llegarse a un salario mínimo general de cuarenta centavos la hora en cada industria dedicada al comercio o a la producción de objetos de comercio, y el Administrador, de tiempo en tiempo, podrá convocar al comité de la industria correspondiente y dicho co-mité deberá, de tiempo en tiempo, recomendar el tipo de salario mínimo o los tipos de salarios mínimos a ser pagados bajo la See. 6 por los patronos dedicados al comercio o a la produc-ción de objetos de comercio en dicha industria o cualquier *302clase de industria parecida a la misma; el inciso (b) de la See. 8 establece que al convocar al comité de la industria correspondiente, el Administrador le referirá para su deter-minación el tipo de salario mínimo o los tipos de salarios mínimos a ser fijados para dicha industria, pero, el comité deberá investigar las condiciones de la industria, y para dicho fin, el Comité o cualquier Subcomité debidamente auto-rizado para ello, podrá oir testigos y recibir la prueba que sea necesaria para habilitar a dicho Comité a cumplir con sus obligaciones y funciones bajo la ley, recomendándole al Admi-nistrador el tipo de salario mínimo más alto, tomadas en cuenta, las condiciones económicas y la competencia y que no se reduzcan sustancialmente los empleos dentro de la indus-tria; el inciso (c) de la See. 8 dispone: El Comité de la industria correspondiente recomendará aquellas clasifica-ciones razonables dentro de cualquier industria que determine sean necesarias al propósito de fijar para cada clasificación dentro de dicha industria el más alto tipo de salario mínimo que no exceda de 40 centavos la hora, (1) ni reduzca sustan-cialmente los empleos dentro de dicha clasificación y (2) no le dé ninguna ventaja en la competencia a ningún grupo en la industria y recomendará para cada clasificación en la indus-tria el más alto tipo de salario mínimo que el Comité consi-dere no reduzca sustancialmente los empleos en dicha clasi-ficación. Al determinar si dichas clasificaciones deben ser hechas en cualquier industria, al hacer dichas clasificaciones y al determinar el tipo de salario mínimo para tales clasifi-caciones, ninguna clasificación se hará y ningún tipo de salario mínimo se fijará sólo bajo el criterio de la locación regional, pero el Comité de la industria correspondiente y el Administrador considerarán, entre otros factores a tomarse en cuenta, los siguientes: (1) la competencia a que esté sujeta la industria según pueda ésta quedar afectada por la transportación, los gastos de vida y los costos de producción; (2) los salarios establecidos para trabajos de igual o parecido *303carácter por convenios colectivos acordados entre patronos y empleados por medio de representantes de su propia selec-ción y (3) los salarios pagados por trabajo de igual o pare-cido carácter por patronos que voluntariamente hayan esta-blecido ciertas pautas de salario mínimo aceptables en la industria y ninguna clasificación, de acuerdo con esta sec-ción, debe distinguir en cuanto al salario a pagarse, por razón de edad o sexo.
La Sec. 18 de la misma ley establece que ninguna dis-posición de esta ley o cualquier orden bajo la misma excusará el incumplimiento de cualquier ley federal o estatal u orde-nanza municipal estableciendo un salario mínimo mayor que el establecido bajo esta ley o una semana de trabajo máxima menor que la establecida bajo esta ley y ninguna disposición de esta ley relativa al empleo de niños justificará el incumplimiento de cualquier ley federal o estatal u orde-nanza municipal estableciendo una norma más beneficiosa que la norma establecida por esta ley. Ninguna disposición de esta ley justificará la reducción por el patrono de salarios pagados por él que sean más altos que el salario mínimo auto-rizado por esta ley o justificará a cualquier patrono aumen-tar las horas de trabajo mantenidas por él que sean menos que las horas máximas establecidas por esta ley.
Por la Resolución conjunta de 26 de junio de 1940 del Congreso de los Estados Unidos, 54 U.S. Statutes at Large 615-616 se enmendó la See. 5 de la Ley de Normas Razonables de 1938 para añadir al final de dicha sección por el inciso (e) lo siguiente: Ningún comité de industria nombrado de acuerdo con el inciso (a) de esta sección tendrá ninguna autoridad para recomendar el tipo mínimo o los tipos míni-mos de salarios a pagarse bajo la See. 6 a cualquier empleado de Puerto Rico o en las Islas Vírgenes. Sin tomar en cuenta cualquiera otra disposición de esta ley, el Administrador podrá nombrar un comité de la industria especial que reco-miende el tipo mínimo o los tipos mínimos de salarios a ser *304pagados bajo la Sec. 6 a todos los empleados en Puerto Rico o en las Islas Vírgenes, o en Puerto Rico y las Islas Vír-genes dedicados al comercio o a la producción de objetos de comercio, o el Administrador nombrará comités de la indus-tria correspondiente separados que recomienden el tipo mí-nimo o los tipos mínimos de salarios a ser pagados bajo la See. 6 a empleados allí dedicados al comercio o a la producción de objetos de comercio en dichas industrias en particular. Un comité de la industria correspondiente nombrado bajo este inciso estará compuesto de residentes de dicha isla o islas donde los empleados, respecto a los cuales dicho comité fue nombrado, estén contratados y residentes de los Estados Unidos, fuera de Puerto Rico, y las Islas Vírgenes. Al deter-minar el tipo mínimo o los tipos mínimos de salarios a ser pagados, y al determinar las correspondientes clasificaciones dentro de una industria, dichos comités de la industria y el Administrador estarán regidos por las disposiciones de la See. 8 y ningún comité recomendará y el Administrador no aprobará un salario mínimo que pudiera darle ventaja en la competencia a cualquier industria en Puerto Rico y las Islas Vírgenes sobre cualquier industria en los Estados Uni-dos, fuera de Puerto Rico y las Islas Vírgenes. Por el inciso (d) se dispone que: Ningún decreto expedido por el Adminis-trador siguiendo las recomendaciones de un comité de la industria hechas con anterioridad a la promulgación de esta resolución conjunta de acuerdo con la See. 8 de la Ley de Normas Razonables de Trabajo de 1938, será aplicable des-pués de dicha promulgación a ningún empleado dedicado al comercio o a la producción de objetos de comercio en Puerto Rico o en las Islas Vírgenes.
Por la misma resolución conjunta se enmendó la See. 6 (a) de la Ley de Normas Razonables de Trabajo de 1938, refe-rente al salario mínimo, para añadirle a dicha Sec. 6(a) lo siguiente: Si dicho empleado es un trabajador en su propio domicilio en Puerto Rico o en las Islas Vírgenes (se le *305pagará) no menos que el tipo mínimo para trabajo por pieza prescrito por reglamento o decreto de salario; o, de no estar en efectividad ningún tipo mínimo para trabajo por pieza, (se le pagará) cualquier tipo implantado por el patrono que pueda rendirle a la proporción más adecuada o al grupo de los empleados comprendidos dentro de tal reglamento u orden, no menos del tipo mínimo de salario por hora. Dicho tipo mínimo de trabajo por pieza o del tipo salario por pieza implantado por el patrono debe ser proporcionado a y pagado en sustitución del tipo de salario mínimo por hora que re-sulte aplicable bajo esta sección. El Administrador o su representante autorizado, tendrán facultad para dictar los reglamentos o decretos que sean necesarios o propios para poner en vigor cualquiera de las disposiciones de este apartado, incluyendo la autoridad para, sin limitar los con-tenidos generales de la anterior exposición, definir cualquier tarea u ocupación que sea llevada a cabo por dichos trabaja-dores por pieza a domicilio en Puerto Rico y las Islas Vír-genes, establecer tipos mínimos de trabajo por piezas para cualquier tarea u ocupación de esta forma conocida, pres-cribir el método y el procedimiento para determinar y pro-mulgar los tipos mínimos de trabajo por piezas, prescribir las normas que deben ser seguidas por los patronos, esti-mando la proporción más adecuada o el grupo de empleados que deben recibir no menos de la compensación mínima por hora, definir el término “trabajador a domicilio” y prescribir las condiciones bajo las cuales dichos patronos, agentes, contratistas y subcontratistas deben procurar los objetos de comercio que producen los trabajadores a domicilio.
Por virtud de la Ley Pública Núm. 393 de 26 de octubre de 1949, mejor conocida como enmiendas del 1949 a la Ley de Normas Razonables de Trabajo — 2 U.S. Code Congressional Service 1617-1628 First Session 1949, 63 United States Statutes at Large 910-920 — se enmienda la Sec. 2(b) de la Ley de Normas Razonables de Trabajo del 1938 para que lea *306así: Por la presente se declara que la política pública de esta Ley, a través del ejercicio por el Congreso de su poder para reglamentar el comercio entre los varios estados y con las naciones extranjeras, es, corregir y tan rápidamente como resulte práctico eliminar, las condiciones antes referidas en dichas industrias sin entorpecer sustancialmente los empleos o la capacidad para ganar dinero; se enmienda la Sec. 3(b) de la misma ley para que lea así: la palabra “comercio” significa negocio, comercio, transportación, transmisión o comunicación entre los varios estados o entre cualquier estado y algún sitio fuera de él, la See. 3 (j) se enmienda para que lea así: la palabra “producidos” significa además manu-facturado, extraído de una mina, hecho a mano o en cual-quier otra manera trabajado dentro de cualquier estado, y para los fines que persigue este estatuto, un empleado se considerará como dedicado a la producción de objetos de co-mercio si dicho empleado se ha utilizado en la producción, manufactura, extracción de minerales, trabajo a mano, trans-portación o en cualquier otra manera ha trabajado sobre dichos objetos, o en cualquier proceso estrechamente rela-cionado u ocupación que resulte directamente esencial a la producción de tales objetos en cualquier estado.
Por la misma Ley Pública Núm. 393 de 26 de octubre de 1949, se enmienda la Sec. 5(a) de la Ley de Normas Razo-nables de Trabajo de 1938 para que disponga así: El Admi-nistrador, tan pronto como resulte práctico, podrá nombrar un comité de la industria correspondiente que recomiende el tipo o tipos de salarios mínimos que deben ser pagados bajo la See. 6 a empleados en Puerto Rico o en las Islas Vírgenes o en Puerto Rico y las Islas Vírgenes, dedicados al comercio o a la producción de objetos de comercio o el Administrador podrá nombrar comités separados de la industria corres-pondiente para recomendar el tipo o tipos de salarios mínimos a ser pagados bajo la See. 6 a empleados dedicados allí al comercio o a la producción de artículos de comercio en ciertas *307industrias. Un comité de la industria nombrado bajo este inciso se integrará por residentes de dicha isla o islas donde los empleados, con respecto a los cuales dicho comité fue nombrado, trabajan y de personas que residen en los Estados Unidos fuera de Puerto Rico e Islas Vírgenes. Al determinar el tipo o tipos de salarios mínimos a pagarse y al determinar las clasificaciones industriales correspondientes, los comités para la industria y el administrador estarán sujetos a las disposiciones de la See. 8; se enmiendan, asimismo, las Sees. 6(a) y 6(c) de la Ley de Normas Razonables de Trabajo, la primera, en el sentido que el salario mínimo establecido por el estatuto será no menos de 75 centavos la hora y la segunda, en el sentido, que dicho salario mínimo será dejado sin efecto en el caso de cualquier empleado en Puerto Rico o en las Islas Vírgenes, dedicado al comercio o a la produc-ción de objetos de comercio solamente hasta tanto y mientras que, como tal empleado, sea cubierto por un decreto de salario como hasta ahora o de aquí en adelante se autorice por el Administrador de acuerdo con las recomendaciones de un comité especial de la industria correspondiente nombrado de acuerdo con la See. 5. Disponiéndose que el decreto de salario en vigor antes de la fecha de entrar en efecto esta Ley cubriendo cualquier industria en Puerto Rico o en las Islas Vírgenes se aplicará a todo empleado de dicha industria cubierta por el inciso (a) de esta sección hasta que sea dejado sin efecto por un decreto de salario puesto en vigor desde ahora en adelante siguiendo las recomendaciones de un comité especial de la industria nombrado de acuerdo con la See. 5.
La See. 7 (a) de la Ley de Normas Razonables de Trabajo fue enmendada por la Ley Pública Núm. 393 de 26 de octubre de 1949 para establecer lo siguiente: Excepto cuando otra cosa se disponga en esta sección, ningún patrono empleará a cualquier empleado que se dedique al comercio o a la producción de objetos de comercio por una jornada de *308trabajo de más de cuarenta horas a la semana, a menos que dicho empleado reciba compensación por su trabajo en exceso de dichas horas a un tipo de vez y media el tipo regular de salario por el cual trabaja y el inciso (e) de la See. 7 quedó enmendado por la misma Ley Pública Núm. 393 para disponer que: Ningún patrono se le considerará como que ha violado el sub-apartado (a) por haberle dado trabajo a cual-quier empleado suyo en exceso de cuarenta horas a la semana si dicho empleado trabaja de acuerdo con los términos de un contrato individual suscrito de buena fe o de acuerdo con el pacto que resulte de un convenio colectivo concertado por los representantes de dichos empleados, si las obligaciones de dicho empleado necesitare de horas de trabajo irregulares y el contrato o el pacto (1) especifica un tipo regular de paga de no menos del tipo 'mínimo por hora provisto en la Sec. 6(a) y compensación de no menos de vez y media del tipo regular de paga por todas las horas trabajadas en exceso de cuarenta en cualquier semana de trabajo y (2) provea una garantía semanal de paga de no más de sesenta horas' de acuerdo con los tipos por esta sección autorizados.
La Sec. 8(a) de la Ley de Normas Razonables de Trabajo del 1938 queda enmendada por la Ley Pública Núm. 393 de 26 de octubre de 1949 de la siguiente manera: Es la política de esta Ley respecto a industrias en Puerto Rico y las Islas Vírgenes dedicadas al comercio o a la producción de objetos para el comercio llegar, tan pronto como sea económicamente posible sin reducir sustancialmente los empleos, al objetivo de salario mínimo dispuesto en el párrafo (1) de la Sec. 6(a) en cada una de las industrias, para cuyo efecto el Admi-nistrador reunirá, de tiempo en tiempo, un comité o comités para la industria correspondiente nombrados de acuerdo con la See. 5 y cualquiera de estos comités recomendará, de tiempo en tiempo, el salario o los salarios mínimos a pagarse bajo la See. 6 por los patronos en Puerto Rico o las Islas Vírgenes o en Puerto Rico y las Islas Vírgenes, dedicadas al *309comercio o a la producción de objetos para el comercio en cualquiera de estas industrias o clasificaciones dentro de ellas; el inciso (b) de la See. 8 queda enmendado de la manera siguiente: Al reunirse cualquiera de estos comités para la industria corespondiente, el Administrador referirá a éste el asunto del salario o salarios mínimos a ser fijados para esa industria, y dicho comité investigará las condiciones en la industria y el comité, o cualquier sub-comité autorizado por éste oirá aquellos testigos y recibirá aquella prueba que pueda ser necesaria o pertinente y que les permita llevar a cabo sus deberes y funciones bajo esta ley, debiendo el comité recomendar al Administrador el salario mínimo más alto determinado para tal industria, teniendo en cuenta, aquellas condiciones económicas o competitivas que no reduz-can sustancialmente el empleado de la industria y que no dé a industria alguna en Puerto Rico o en las Islas Vírgenes una ventaja competitiva sobre cualquier industria en los Estados Unidos fuera de Puerto Rico y las Islas Vírgenes; el inciso (c) de la See. 8 queda enmendado para disponer lo siguiente: El comité para la industria correspondiente recomendará aquellas clasificaciones razonables dentro de cualquier indus-tria según lo considere necesario para el propósito de fijar para cada clasificación dentro de tal industria el salario mínimo más alto siempre que no exceda lo dispuesto en el párrafo (1) de la Sec. 6(a) y que no reduzca sustancial-mente el empleo comprendido en la clasificación y no dé una ventaja en la competencia a cualquier grupo en la industria y recomendará para cada clasificación en la industria el salario mínimo más alto que el comité considere no reducirá sustan-cialmente los empleos comprendidos en la clasificación, y al determinar si tales clasificaciones deben hacerse en cual-quier industria, tanto las clasificaciones mismas como el salario mínimo para las clasificaciones, no se harán sola-mente tomando en cuenta la región a cubrirse sino que el comité para la industria y el administrador considerarán, *310entre otros factores relevantes, los siguientes: (1) los costos de transportación, vida y producción que afectan la capacidad para competir de dicha industria, (2) los salarios estable-cidos para trabajos de un carácter similar o parecido por los convenios colectivos negociados entre patronos y emplea-dos por representantes de la propia elección de ambas partes y (3) los salarios pagados por trabajos de igual o parecida clase mantenidos voluntariamente por los patronos como tipos razonables de salario mínimo para determinada indus-tria y en ninguna clasificación bajo esta sección se harán dis-tinciones por razón de edad o sexo; el inciso (d) de la sección anteriormente citada queda enmendado para disponer que el Comité para la industria correspondiente presentará al Ad-ministrador un informe con sus recomendaciones respecto a aquellas cuestiones que le fueron sometidas y a la presen-tación de dicho informe y después de dar debida noticia a las personas interesadas y darles una oportunidad de ser oídas, el Administrador mediante una orden aprobará y llevará a efecto las recomendaciones contenidas en tal informe si él encuentra que las recomendaciones fueron hechas de acuer-do con la Ley, están sostenidas por la prueba admitida en la vista y tomando en consideración los mismos factores rele-vantes que se requiere sean considerados por el Comité para la industria correspondiente para llevar a cabo los propósitos de esta sección, pues, de otra manera el Administrador desa-probará las recomendaciones y referirá otra vez el asunto al Comité para la industria o a otro Comité para la industria nombrado por el Administrador para nueva consideración y recomendaciones; el inciso (e) de la misma sección queda así enmendado: Los decretos emitidos bajo esta sección con-tendrán una definición de las industrias, las clasificaciones a las cuales serán aplicables y contendrán aquellas disposi-ciones y condiciones que el Administrador encuentre sean necesarias para cumplir los propósitos de tales decretos, evitar el incumplimiento de los mismos y. mantener en vigen-*311cia los salarios mínimos establecidos en ellos. Ninguno de es-tos decretos será efectivo hasta tanto sea debidamente notifi-cada su promulgación al publicarse en el Federal Register y por aquellos otros medios de divulgación que de acuerdo con el criterio del Administrador den a las personas interesadas, en general, noticia de su adopción; el inciso (f) de la misma sección queda enmendada para que lea: De cualquier vista a celebrarse de acuerdo con esta sección se dará debida notifi-cación mediante su publicación en el Federal Register y aquellos otros medios de divulgación que el Administrador razonablemente crea que darán notificación, en general, a las personas interesadas.
Por la Ley Pública Núm. 381 de 12 de agosto de 1955, —2 U.S. Congressional and Administrative News 3082-3086 First Session 1955, 69 United States Statutes at Large 711-712 — se enmiendan las siguientes secciones de la Ley de Normas Razonables de Trabajo de 1938: Para tener efecto el 1ro. de julio de 1956, al inciso (a) de la See. 8 se le añade la siguiente oración: Los tipos de salarios mínimos establecidos de acuerdo con esta sección serán revisados por dicho comité por lo menos una vez cada año fiscal; al inciso (a) de la See. 5 se le eliminan las palabras “y del Administra-dor” de la última oración; del inciso (b) de la See. 8 se elimina la segunda oración y se sustituye por lo siguiente: “El comité para la industria correspondiente investigará las condiciones prevalecientes en la industria y el propio comité o cualquier subcomité del mismo podrá después de la debida notificación escuchar aquellos testigos o recibir aquella prueba que sea necesaria o adecuada para permitirles llevar a cabo sus deberes y funciones bajo esta Ley; del inciso (c) de la See. 8 se eliminan las palabras “y el Administrador” de la parte anterior inmediata a la enumeración de los factores relevantes; el inciso (d) de la See. 8. se enmienda para que lea así: El Comité para la industria correspondiente presen-tará ante el Secretario del Trabajo un informe con sus reco-*312mendaciones con respecto a aquellas cuestiones que le fueron sometidas y a la presentación de dicho informe, el Secretario podrá publicar dichas recomendaciones en el Federal Register y podrá disponer por decreto que las recomendaciones inclui-das en dicho informe entrarán en vigor después de quince días, a contar de la fecha de publicación; el inciso (e) de la See. 8 se enmienda eliminando la última oración que antes disponía: Ninguno de estos decretos será efectivo hasta tanto sea debidamente notificada su promulgación al publicarse en el Federal Register y por aquellos otros medios de divulga-ción que de acuerdo con el criterio del Administrador den a las personas interesadas, en general, noticia de su adopción.
Tal vez sea conveniente añadir la Ley Pública Núm. 85-231 de 30 de agosto de 1957 — 2 U.S. Code Congressional and Administrative News 1756-1760 First Session 1957; 71 United States Statutes at Large 514 — que al reformular el área de aplicación de la Ley de Normas Razonables de Trabajo de 1938 enmienda la Sec. 13 de dicha ley para añadirle al final de dicha sección un nuevo inciso (1) que especifica: Las disposiciones de las Sees. 6, 7, 11 y 12 no serán aplicables a ningún empleado cuyos servicios durante la semana de trabajo sean prestados en un sitio de tiempo den-tro de una nación extranjera o dentro de un territorio bajo la jurisdicción de los Estados Unidos que no sean: un es-tado de la Unión, el Distrito de Columbia, Alaska, Hawaii, Puerto Rico, las Islas Vírgenes; . . . Samoa, Guam, la Isla de Wake y la Zona del Canal.
La Ley Pública Núm. 85-750 de 25 de agosto de 1958 para enmendar la Ley de Normas Razonables de Trabajo de 1938 en relación a la frecuencia con que deben revisarse los tipos de salarios mínimos para Puerto Rico e Islas Vírgenes —2 U.S. Code Congressional and Administrative News 3887-3888 Second Session 1958; 72 United States Statutes at Large 844 — dispone que la Sec. 8 de la Ley de Normas Razonables de Trabajo de 1938 se enmienda, eliminando la *313última oración del inciso (a) e insertando en su lugar lo siguiente: Los tipos de salarios mínimos establecidos de acuerdo con esta sección, que no sean iguales al tipo mínimo de salario dispuesto por el párrafo (1) de la See. 6 (a), serán revisados por dicho comité una vez cada dos años, empezando con el período bienal que comience el 1ro. de julio de 1958, excepto que el Secretario, a su discreción, podrá autorizar otra revisión adicional durante cualquier período bienal.
La Ley Pública Núm. 87-30 de 5 de mayo de 1961 para enmendar la Ley de Normas Razonables de Trabajo de 1938 en relación con la inclusión de empleados de grandes empre-sas dedicadas al comercio al detal o servicios y otros emplea-dos dedicados al comercio o a la producción de objetos de co-mercio, subir el salario básico federal a $1.25 por hora y otros fines, — 2 U.S. Code Congressional and Administrative News 1620-1715 First Session 1961, 75 U.S. Statutes at Large 67-69 — enmienda el apartado (c) de la Sec. 6 de la Ley de Normas Razonables de Trabajo federal para que lea como sigue: (c) El salario o los salarios dispuestos en los apar-tados (a) y (b) de esta sección serán dejados sin efecto en el caso de cualquier empleado en Puerto Rico o las Islas Vírgenes solamente mientras y hasta donde tal empleado esté cubierto por una orden de salario hasta este momento emitida o que se emita en el futuro por el Secretario de acuerdo con las recomendaciones de un comité especial para la industria correspondiente nombrado de acuerdo con la See. 5. Disponiéndose que (1) los siguientes salarios se apli-carán a cualquier empleado a quien, el salario o los salarios dispuestos por el sub-apartado (a) de otra manera le fueren aplicables:
(A) El salario o los salarios aplicables bajo la orden de salario más reciente emitida por el Secretario, con anteriori-dad a la fecha de efectividad de las enmiendas de 1961 a la Ley de Normas Razonables, aumentados en un 15 por ciento, a menos que tal salario o salarios sean dejados sin efecto por *314el salario o los salarios dispuestos en una orden de salarios emitida por el Secretario de acuerdo con las recomendacio-nes de un comité de revisión nombrado a tal fin. Tal salario o salarios serán efectivos sesenta días después de la fecha de efectividad de las enmiendas de 1961 a la Ley de Normas Razonables de Trabajo o un año desde la fecha de efectividad de la orden de salarios más reciente aplicable a tal empleado hasta entonces emitida por el Secretario de acuerdo a las recomendaciones de un Comité especial para la industria nombrado bajo la See. 5, cualquiera que sea la más reciente.
(B) Comenzando dos años después de la fecha de efecti-vidad aplicable bajo el párrafo (a), no menos que el salario o los salarios dispuestos por el párrafo (A) aumentados en una cantidad igual al 10 por ciento del salario o los salarios aplicables bajo la orden de salarios más reciente emitida por el Secretario antes de la fecha de efectividad de las enmien-das de 1961 a la Ley de Normas Razonables de Trabajo, a menos que tal salario o salarios sean dejados sin efecto por el salario o los salarios dispuestos en una orden de salarios emitida por el Secretario de acuerdo a las recomendaciones de un comité de revisión nombrado bajo el párrafo (C).
(C) Cualquier patrono o grupo de patronos que empleen una mayoría de los empleados de una industria en Puerto Rico o las Islas Vírgenes pueden solicitar por escrito al Secretario el nombramiento de un Comité de revisión para que recomiende el salario o los salarios mínimos a ser paga-dos a tales empleados en vez del salario o los salarios dis-puestos por los párrafos (A) o (B). Cualquiera de tales solicitudes respecto a cualquier salario o salarios dispuestos bajo el párrafo (A) deberá ser presentada dentro de los sesenta-días siguientes a la promulgación de la enmiendas de 1961 a la Ley de Normas Razonables de Trabajo y cualquier solicitud respecto a cualquier salario o salarios dispuestos bajo el párrafo (B) deberá ser radicada no más tarde de ciento veinte y no menos de sesenta días antes de la fecha de *315efectividad del salario o los salarios aplicables bajo el párrafo (B). El Secretario considerará con prontitud tal solicitud y podrá nombrar un comité de revisión si él tiene una justa razón para creer, a base de información financiera de otra clase contenida en la solicitud, que el cumplimiento con cual-quier salario o salarios dispuestos por el párrafo (A) o (B) reducirá sustancialmente el empleo de tal industria. La decisión del Secretario sobre cualquiera de tales solicitudes será final. Cualquier orden de salario emitida de acuerdo a las recomendaciones de un comité de revisión nombrado bajo este párrafo empezará a regir en la fecha de efectividad apli-cable dispuesta en los párrafos (A) o (B).
(D) En caso de que una orden de salarios no haya sido emitida de acuerdo con la recomendación de un Comité de revisión antes de la fecha de efectividad aplicable bajo el párrafo (A) o (B) el aumento porcentual aplicable dis-puesto por cualesquiera de estos párrafos tendrá efecto en la fecha de efectividad prescrita allí, excepto respecto a los empleados de un patrono que hubiese radicado una solicitud bajo el párrafo (C) y que radicare con el Secretario una garantía con fianza o fianzas satisfactorias al Secretario de una cantidad suficiente pagadera a sus empleados para com-pensar a tales empleados por la diferencia entre los salarios realmente recibidos y los salarios a los que ellos tienen derecho bajo este apartado. El Secretario tendrá el poder de hacer cumplir esta garantía y cualesquiera sumas obte-nidas por él se depositarán en una cuenta especial y se pagará mediante orden del Secretario, directamente al empleado o empleados afectados. Cualquier cantidad no pagada a un empleado debido a imposibilidad de hacerlo así dentro de un período de tres años ingresará en el Tesoro de los Estados Unidos como recibos misceláneos.
(2) En el caso de cualquier empleado al cual de otra manera le sería aplicable el sub-apartado (b), el Secretario deberá nombrar dentro de los sesenta días después de apro-*316badas las enmiendas de 1961 de la Ley de Normas Razonables de Trabajo, un Comité especial para la industria correspon-diente de acuerdo con la See. 5 para que recomiende el tipo de salario mínimo o salarios mínimos más altos de acuerdo con las normas establecidas por la See. 8, que no sea en exceso del tipo aplicable provisto por el sub-apartado (b), apli-cable a tal empleado en vez del tipo o los tipos dispuestos por el sub-apartado (b). El tipo de salario o salarios reco-mendados por el Comité especial para la industria corres-pondiente serán efectivos, en cuanto a dicho empleado, a la fecha de efectividad de la orden de salarios emitida de acuerdo con tal recomendación pero no antes de sesenta días después de la fecha de efectividad de las enmiendas del 1961 a la Ley de Normas Razonables de Trabajo.
(3) Las disposiciones de la See. 5 y de la See. 8, rela-tivas a Comités especiales para la industria, serán aplicables a comités de revisión nombrados bajo este apartado. El nombramiento de un Comité de Revisión será además de, y no en vez de, cualquier Comité especial para la industria que deba ser nombrado de acuerdo con las disposiciones del sub-apartado (a) de la See. 8, excepto que ningún comité especial para la industria llevará a cabo vista alguna dentro de un año después que el salario o los salarios mínimos para esa industria hayan sido recomendados al Secretario por un Comité de revisión para ser pagados en vez del salario o salarios dispuestos bajo el párrafo (A) o (B). El tipo o tipos de salario mínimo dispuestos por este apartado, serán efectivos mientras y hasta donde tal tipo o tipos de salario mínimo no hayan sido dejados sin efecto por una orden de salarios fijando un tipo o tipos de salario mínimo más alto pero no en exceso del tipo aplicable en el apartado (a) o en el apartado (b) emitida en el futuro por el Secretario de acuerdo a las recomendaciones de un Comité especial para la industria.
*317El clima de opinión ambiguo que prevalecía en cuanto a la posible inconstitucionalidad de las leyes regulando el contrato de trabajo por ser contrarias a la libertad de contratación, garantizada por la Constitución de los Estados Unidos, no le permitió a la mayoría de las primeras leyes norteamericanas y puertorriqueñas que trataban de regular el contrato de trabajo cumplir a cabalidad con sus motivos altruistas. Cuando se resuelve por la Corte Suprema de los Estados Unidos el caso de West Coast Hotel Company v. Parrish, 300 U.S. 379, 81 L.Ed. 703 (Hughes) (1937) cita precisa a las págs. 391-400 U.S., 708-713 L.Ed., reconociendo el derecho del Estado a reglamentar el contrato de trabajo para proteger la salud, la seguridad, la moral y el bienestar del trabajador, se abrió la puerta ancha que trajo la Ley de Normas Razonables de Trabajo de 1938 del Congreso de los Estados Unidos y la Ley Núm. 8 de 5 de abril de 1941 creando una Junta de Salario Mínimo de la Legislatura de Puerto Rico.
El cuadro de concordancias entre ambos estatutos demos-traría que las Sees. 3, 4 y 6 de la Ley Núm. 8 de Puerto Rico, referentes a la organización, funcionamiento y facul-tades de nuestros comités de salario mínimo, son bastante similares a los comités para la industria correspondiente de la See. 5 de la Ley de Normas Razonables de Trabajo federal. Las determinaciones en cuanto al salario mínimo general, la semana de trabajo, el tipo de la hora extra que habrían de regir en el futuro, las encomienda la Legislatura de Puerto Rico a la labor cuasi legislativa que realizaría la Junta de Salario Mínimo de Puerto Rico.
Ahora bien, en cuanto a los salarios devengados con anterioridad a los decretos de la Junta de Salario Mínimo fue necesario recurrir a aquellas leyes nuestras, que en al-guna forma habían intentado, antes del caso de West Coast Hotel Company, reglamentar el contrato de trabajo. Se encontró una Ley Núm. 45 de 9 de junio de 1919 que hacía *318ilegal por parte de cualquier .patrono que empleare mujeres,, niñas inclusive, en 'ocupaciones industriales comerciales y de servicio público, pagarles un salario menor del especificado en esta sección, a saber: menores de 18 años a razón de cuatro (4) dólares semanales y mayores de esa edad a razón de seis (6) dólares semanales, no siendo las disposiciones anteriores aplicables a la agricultura ni a las industrias agrícolas; se en-contraron las disposiciones del Art. 553 del Código Penal de Puerto Rico — según enmendado hasta ese momento por la Ley Núm. 57 de 13 de marzo de 1913, la Ley Núm. 131 de 9 de agosto de 1913, la Ley Núm. 26 de 23 de noviembre de 1917, la Ley Núm. 18 de 20 de mayo de 1925 y la Ley Núm. 54 de 25 de abril de 1930 — conocidas como la Ley del Cierre y que representaban el primer esfuerzo para crear un día de descanso para nuestros empleados, menos cuando eran domingo de nochebuena o víspera de reyes y los días de fiesta legales desde las doce del día en adelante y en cuanto a los días laborables para que se cerraran los establecimien-tos a las seis de la tarde, menos los sábados que se podían cerrar a las 9 de la noche; se encontró además una Ley Núm. 80 de 5 de mayo de 1931, para reglamentar “las horas extras del día o de la noche, que a juicio del Comisio-nado del Trabajo fueren necesarias para permitir a los patronos o dueños, la terminación de trabajos urgentes o necesarios que debían efectuarse dentro del tiempo determi-nado en talleres, fábricas, factorías o cualquier estableci-miento industrial o comercial en Puerto Rico” y que por primera vez establece una compensación por horas extras por cualquier tiempo extra que fuere trabajado por las operarías, operarios o empleados de dichos establecimientos industriales, una vez autorizados sus patronos o dueños de acuerdo con las disposiciones de esta ley, cuyo tiempo extra, será pagado a razón de un tipo doble de salario por hora, la cual se enmienda por la Ley Núm. 24 de 15 de abril de 1935 para incluir las denominaciones “empleado” y “comer-*319cial”, ya que la Ley Núm. 80 de 1931 sólo hablaba de “obreros”, “talleres”, “fábricas”, “factorías” o “estable-cimiento industrial”.
La ley, en torno a la cual habrían de madurar los frutos de la violencia, resultó ser la Ley Núm. 49 de 7 de agosto de 1935 para regular las horas de trabajo de las personas empleadas en los establecimientos comerciales, industriales y en otros negocios lucrativos y para otros fines, que dispo-nía : “A ninguna persona se le empleará o se le permitirá que trabaje en ningún establecimiento comercial, industrial, agrí-cola o en cualquier otro negocio lucrativo, más de ocho (8) horas durante cualquier día natural, excepto cuando ocu-rriere cualquier evento extraordinario, o cualquiera emer-gencia causada por fuego, hambre o inundación, por peligro a la vida, a la propiedad, a la seguridad o salud pública, o en cualquiera otra circunstancia especial, siempre que el Gobernador de Puerto Rico, por recomendación del Comisio-nado del Trabajo declarare subsiguientemente que las disposi-ciones de esta Ley no deberán aplicarse a estos casos excepcio-nados y que por lo tanto las infracciones cometidas han sido excusables; Disponiéndose, que la limitación de ocho (8) horas establecida por esta sección y en todos los trabajos nor-males fuera de las excepciones ya anotadas, puede ser am-pliada a un período que no excederá de nueve (9) horas durante cualquier día natural, a condición de que a toda persona de ese modo empleada a salario, jornal o en otra forma, por más de ocho (8) horas durante cualquier día natural, se le pagará por el trabajo que haga durante tal período extra, a un tipo que sea doble del salario que se le está pagando por hora de trabajo precedentes.”
La jurisprudencia de este Tribunal sobre la Ley Núm. 49 de 7 de agosto de 1935 no dejó satisfechos a los legisladores, ni a los obreros, y mucho menos, a una nueva generación de jueces de nuestras cortes de primera instancia que habían seguido de cerca el terrible debate sobre el contrato de trabajo *320de los tribunales norteamericanos. Este Tribunal llegó a la conclusión que por ser la Ley Núm. 49 de 1935, una ley de horas y nada más, la retribución del trabajo extra sólo podía tener un tipo doble después de la novena y el resto de las horas después de la novena debían pagarse a tipo sencillo, usando como divisor para el tipo por hora extra, no las ocho horas legales, sino todas las horas realmente trabajadas. O sea, sub silentio, seguía funcionando la vieja teoría de la libertad de contratación frente a la reglamentación de las horas de trabajo por el Estado. No hay tiempo ni espacio suficiente para una exposición ordenada de este primer pe-ríodo de nuestra jurisprudencia sobre la Ley Núm. 49 de 1935. Sólo acotaremos como los más característicos de este primer período de nuestra jurisprudencia laboral, propia-mente dicha, los casos de Cardona v. Corte, 62 D.P.R. 61 (Snyder) (1943) y Avellanet v. Porto Rican Express Co., 64 D.P.R. 693 (Snyder) (1945).
Esta insatisfacción con los frutos de la violencia trajo nuestra actual Ley Núm. 379 de 15 de mayo de 1948 para establecer la jornada de trabajo en Puerto Rico, proveer un tipo doble de salario por las horas trabajadas en exceso de la jornada legal, fijar períodos de descanso, reglamentar ciertos aspectos del contrato de trabajo, imponer ciertos de-beres a los patronos, señalar penalidades por la violación de las disposiciones de esta Ley y derogar la Ley Núm. 49 de 7 de agosto de 1935.
Como se observará la ley puertorriqueña del 1948, no fija un salario mínimo por hora como la Ley de Normas Razona-bles de Trabajo federal, dejando dicha función a la Junta de Salario Mínimo de Puerto Rico, después del correspondiente estudio económico de la industria, y en cuanto al salario regular lo deja abierto a la contratación colectiva o individual, pero, sigue el mismo plan legislativo federal, en cuanto a la declaración de la semana de trabajo y del tipo de salario para hora extra, conservando en ambos casos la individualidad *321histórica de nuestra legislación en cuanto a “día natural”, “semana de cuarenta y ocho horas” y “doble compensación”.
En síntesis, la nueva ley dispone:
En cuanto a horas se establece que ocho horas de labor constituyen la jornada legal de trabajo por día en Puerto Rico, cuarenta y ocho horas de labor constituyen una semana de trabajo y doscientas ocho horas constituyen un mes de trabajo, siendo horas regulares de trabajo ocho horas durante cualquier período de veinticuatro horas consecutivas, cua-renta y ocho horas durante cualquier semana y doscientas ocho horas durante cualquier mes, siendo obligación del Comi-sionado del Trabajo hacer publicar en periódicos de general circulación en la isla todos los años un aviso expresando el número exacto de horas regulares de trabajo durante cada mes del año, conforme al número de días y horas laborables, según el calendario y la legislación vigente sobre días de fiesta.
En cuanto a horas extras, se considerarán como tales: (a) Las horas que un empleado trabaje para su patrono en exceso de ocho horas durante cualquier período de veinti-cuatro horas consecutivas; (b) las horas que un empleado trabaje para su patrono en exceso de cuarenta y ocho horas durante cualquier semana; (c) las horas que un empleado trabaje para su patrono durante los días u horas en que el establecimiento en que presta servicio deba permanecer ce-rrado al público por disposición legal; (d) las horas que un empleado trabaje para su patrono durante el día de descanso que se haya fijado o se fijare por ley para el caso de industrias o negocios que no estén sujetos al cierre de su establecimiento; (e) las horas que el empleado trabaje para su patrono en exceso del máximo de horas de labor al día que la Junta de Salario Mínimo haya fijado o fijare para la ocupación, ne-gocio o industria cubierta por el decreto; (f) las horas que el empleado trabaje para su patrono en exceso del máximo de horas fijado en un convenio colectivo de trabajo.
*322En cuanto al tipo de salario por hora extra será igual al doble del tipo de salario convenido para las horas regulares, “Disponiéndose, sin embargo, que todo patrono de una indus-tria de Puerto Rico cubierta por las disposiciones de la Ley de Normas Razonables de Trabajo (Fair Labor Standards Act), aprobada por el Congreso de Estados Unidos de Amé-rica en 25 de junio de 1938, según ha sido o fuere subsiguen-temente enmendada, sólo vendrá obligado a pagar por cada hora de trabajo en exceso de la jornada legal de ocho (8) horas o en exceso de cuarenta (40) horas a la semana un tipo de salario a razón de, por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares, salvo el caso en que por decreto de la Junta de Salario Mínimo o convenio colectivo de trabajo se haya fijado o fijare otra norma de trabajo o de compensación o de ambas. Para determinar el tipo de salario convenido para horas regulares de trabajo se dividirá el salario diario, semanal, mensual o en otra forma estipulado, por el número de horas regulares que se trabaje durante ese mismo período de acuerdo con las disposiciones de esta Ley.”
En cuanto a lo que se entiende cubierto por el pago del salario, si el empleado trabaja, por un salario semanal, el salario estipulado cubrirá únicamente el pago de las horas regulares de trabajo durante cada semana; lo mismo, si el empleado trabaja por un salario mensual, el salario estipu-lado cubrirá únicamente el pago de las horas regulares de trabajo durante cada mes; si el contrato es a base de trabajo por pieza, o por cualquiera otra unidad de obra, el empleado tendrá derecho a recibir doble compensación por piezas o unidades hechas durante horas extras.
Con estas dos leyes, la Asamblea Legislativa de Puerto Rico y este Tribunal lograron, aplicando el principio de la coexistencia de estatutos federales e insulares, elaborado du-rante las relaciones poli tico-jurídicas de Puerto Rico y Esta-dos Unidos, llegar hasta el 1956 sin ningún tropiezo. Como *323cuestión de realidad de acuerdo con el inciso (e) de la See. 5 de la Ley de Normas Razonables de Trabajo federal según traída al estatuto original por la Resolución Conjunta de 26 de junio de 1940, en el sentido, que ningún Comité de la industria correspondiente organizado para fijar salarios en los Estados Unidos tendría autoridad para extender dichos tipos mínimos de salarios a cualquier empleado en Puerto Rico o en las Islas Vírgenes y autorizando al Administrador de Horas y Salarios federal a nombrar un comité de la industria correspondiente especial para recomendar los tipos mínimos de salarios y de acuerdo con el Disponiéndose del Art. 5 de la Ley para establecer la jornada de Trabajo en Puerto Rico, en el sentido, que todo patrono de una industria de Puerto Rico que pudiera estar comprendida entre las dis-posiciones de la Ley de Normas Razonables de Trabajo federal sólo vendría obligado a pagar por cada hora de trabajo en exceso de la jornada legal de ocho (8) horas o en exceso de cuarenta (40) horas a la semana, un tipo de salario a razón de, por lo menos, tiempo y medio del tipo de salario convenido para las horas regulares, evitó todo conflicto entre ambos estatutos que nos obligara a pasar sobre el propósito del Congreso de Estado Unidos de establecer una preeminencia Congresional sobre cualquiera legislación de la Asamblea Legislativa de Puerto Rico. No debe olvidarse que la Ley de Normas Razonables de Trabajo federal fuera de la fijación de un tipo de salario mínimo básico, de la declaración de lo que constituye una semana de trabajo máxima y un tipo de compensación por horas de trabajo mínima, no existe en dicha ley ningún propósito de dejar sin efecto las legislaciones estatales sobre el contrato de trabajo.
Sin embargo, sin medir el interés de los gobiernos de Estados Unidos y Puerto Rico, en cuanto a sostener, en un medio socio-económico más razonable, aquellas condiciones de trabajo que mejor ayuden a la moral, al bienestar y a la salubridad de los núcleos obreros concernidos, sin reducir *324sustancialmente los empleos, ciertos grupos de presión, sos-pechando que el plan de industrialización del Gobierno de Puerto Rico con sus incentivos de exención contributiva, edificios industriales y ayuda al capital de operación, pueden crearle una competencia desleal a las industrias norteameri-canas que operan en el continente, tratan de que se haga aplicable a Puerto Rico el mínimo legislativo federal esta-blecido para las industrias que operan en los Estados Unidos.
El fruto de esta violencia son las leyes del Congreso de los Estados Unidos — Ley Pública Núm. 381 de 12 de agosto de 1955, Ley Pública Núm. 85-231 de 30 agosto de 1957, Ley Pública Núm. 85-750 de 25 de agosto de 1958 y la Ley Pública Núm. 87-30 de 5 de mayo de 1961 anteriormente acotadas — buscando ya equiparar los tipos básicos de salarios mínimos de Estados Unidos y Puerto Rico, sin tomar en consideración las condiciones particulares de nuestra eco-nomía y abriendo a riesgo la reducción sustancial de los empleos que tal medida acarrearía. La respuesta de la Legisla-tura de Puerto Rico, tratando de consolidar, el estado de derecho más beneficioso a nuestra economía, creado por la See. 5 de la Ley de Normas Razonables de Trabajo federal y el Art. 5 de la Ley para establecer la jornada de Trabajo en Puerto Rico, está en la Ley Núm. 96 de 26 de junio de 1956, la Ley Núm. 103 de 25 de junio de 1958 y la Ley Núm. 81 de 14 de junio de 1960.
. La declaración de principios de la Ley Núm. 96 de 26 de junio de 1956, se encuentra dispersa en distintas partes del estatuto y conveniente resultará, detallar los principios que mejor demuestran el propósito legislativo: La Sec. 1 de la Ley dispone (a) : La Asamblea Legislativa de Puerto Rico declara que la existencia de salarios, horas de labor y otras condiciones de trabajo inadecuadas en las industrias es perjudicial a la salud, eficiencia y bienestar general de los trabajadores; es perjudicial al mejor y más completo desarrollo de la economía; constituye un medio de competen-*325cia desleal en la producción y el intercambio; crea desasosiego y motiva conflictos entre obreros y patronos que entorpecen el desarrollo de la economía puertorriqueña y representa un estado de manifiesta injusticia social; (b) : Se declara que la política del Estado Libre Asociado es eliminar tan rápida-mente como sea posible las condiciones de trabajo inade-cuadas en las industrias; promover normas de vida, salud y seguridad para los trabajadores; acelerar el desarrollo de la agricultura, la industria y los negocios en Puerto Rico; eli-minar la competencia desleal y lograr el más alto nivel posible de jornales consistente con dicho desarrollo sin re-ducir sustancialmente el empleo ni menoscabar la oportuni-dad de obtener los mejores salarios; (c) : Se declara, además, que es la política de esta ley mantener la flexibilidad necesa-ria en la fijación de salarios mínimos para asegurar a los tra-bajadores el salario más alto que las condiciones económicas de la industria permitan, y que los salarios mínimos en cada negocio, industria u ocupación sean revisados por lo menos una vez cada dos años hasta lograr, tan rápidamente como sea económicamente posible un salario mínimo de $1.00 la hora en todas las industrias; (d) : Se declara también que es la política de esta ley que el nivel de salarios mínimos para trabajadores en industrias que produzcan o exporten sus productos para ser vendidos en los Estados Unidos en compe-tencia con industrias allí situadas, debe igualarse o aproxi-marse, hasta donde sea posible, al de los salarios mínimos dispuestos por ley para los trabajadores en las respectivas in-dustrias competidoras; (e) : Se declara, además, que es la política de la Asamblea Legislativa de Puerto Rico estimular la contratación colectiva entre obreros y patronos que sirva de eficaz instrumento social para elevar progresivamente el nivel de los salarios mínimos, reducir la jornada de trabajo y asegurar aquellas otras condiciones de empleo necesarias a la salud y bienestar de los trabajadores; (f) : Se declara también, que es la política de la Asamblea Legislativa de *326Puerto Rico que la Junta de Salario Mínimo, en descargo de las obligaciones que se le impongan por esta Ley, establezca tan rápidamente como ello sea posible, salarios mínimos iguales para los obreros que desempeñen una labor de idén-tica naturaleza en empresas que operen exclusivamente en el comercio local y en empresas que exporten sus productos para ser vendidos fuera de Puerto Rico; (g) : Se declara, asimismo, que es la política de la Asam-blea Legislativa de Puerto Rico que los procedimientos que autorizan esta ley para la fijación y revisión de salarios mínimos sean conducidos en forma cuasi legislativa.
La See. 2 crea en el Departamento del Trabajo una Junta de Salario Mínimo integrada por tres personas en simpatía reconocida con los propósitos de esta ley, quienes serán nom-bradas por el Gobernador de Puerto Rico, con el Consejo y con-sentimiento del Senado de Puerto Rico, por el término de cuatro años. El Gobernador designará una de dichas perso-nas Presidente de la Junta, quien bajo la supervisión del Secretario de Trabajo, será el Jefe ejecutivo y administrativo de la Junta y los asuntos de naturaleza puramente adminis-trativa serán despachados por él. Dos miembros de la Junta constituirán quorum, y en caso de ausencia o enfermedad, el Presidente podrá designar a cualquiera de los otros dos miem-bros de la Junta para que le sustituya en sus funciones. La Junta tendrá facultades para aprobar reglamentos y ejercerá todos los demás poderes necesarios para llevar a cabo los fines de esta ley.
Las Secs. 3 y 4 establecen como deberes y poderes de la Junta los siguientes: (1) estudiar las condiciones de trabajo que prevalecen en las distintas industrias en Puerto Rico (2) solicitar de todos los departamentos, agencias, corporaciones, autoridades, oficinas y subdivisiones políticas del Estado Libre Asociado, toda información oficial, ejemplar de libro, folleto o publicación, copia certificada de documentos, esta-dísticas, recopilación de datos y constancias que se les solici-*327ten para uso oficial de la Junta; (3) el Presidente, o cual-quiera de los miembros de la Junta, podrá expedir citaciones requiriendo la comparencia de testigos y la presentación de datos o información que la Junta o el Presidente estime necesarios, incluyendo nóminas, listas de pago, estados de activo y pasivo, estados de ganancias y pérdidas y libros de contabilidad; (4) el Presidente o cualquier miembro de la Junta podrá tomar juramento y recibir testimonios, datos o información; (5) si una citación expedida por el Presidente, o cualquier otro miembro de la Junta, no fuese debidamente cumplida, la Junta podrá comparecer ante cualquier Sala del Tribunal Superior de Puerto Rico y pedir que el Tribunal or-dene el cumplimiento de la citación, teniendo el Tribunal Superior facultad para castigar por desacato la desobedien-cia de esas órdenes; (6) cualquier persona natural podrá ser procesada y condenada por perjurio que cometiere al prestar testimonio ante la Junta, su Presidente o ante un Comité de Salario Mínimo.
La See. 6 es el primer intento de la Asamblea Legislativa de Puerto Rico después del 1919, de fijar legislativamente un salario mínimo por hora, a partir del 26 de'junio de 1956 para las industrias cubiertas por dicha sección y la See. 7 decreta un aumento de salario mínimo en un 25% y “ (a) por todo trabajo o servicio no cubierto por las disposiciones de la See. 6 de esta ley, todo patrono pagará un salario que no será menor de un 25 % más alto que el salario mínimo que venía obligado a pagar el 1ro. de enero de 1956 por disposi-ción de orden de salario federal, pero, si después del 1ro. de enero de 1955 se le hubiere fijado a dicho trabajo o servicio un aumento en el salario mínimo por disposición de orden de salario federal, que no alcanzó a un 25% de dicho salario mínimo, se pagará un salario no menor de 25 % más alto que el salario mínimo que regía inmediatamente antes de dicho aumento. En ningún caso el salario mínimo así aumentado excederá de $1.00 la hora para cualquier trabajo o servicio *328y (b) por todo trabajo o servicio cubierto por decreto man-datario, todo patrono pagará un salario que no será menor de un 25 % más alto que el salario mínimo que venía obligado a pagar el 1ro. de enero de 1956, pero, si después del 1ro. de enero de 1955 se le hubiere fijado a dicho trabajo o servicio un aumento en el salario mínimo que no alcanzó a un 25 % de dicho salario mínimo, se pagará un salario no menor del 25% más alto que el salario mínimo que regía inmediata-mente antes de dicho aumento. En ningún caso el salario mí-nimo así aumentado excederá de $1.00 la hora para cualquier trabajo o servicio”. De acuerdo con el apartado (d) de la See. 7, no estarán sujetas al aumento de 25% provisto en esta sección las siguientes industrias y actividades: (1) la agricultura en todas sus ramas; (2) el despalillado de tabaco; (3) los trabajos a mano de la industria de la aguja a domicilio; (4) cualquier trabajo o servicio que por orden de salario federal hubiere tenido un aumento en salario de 25% o más después de enero 1ro. de 1955; (5) cualquier tra-bajo o servicio que por decreto mandato rio hubiere tenido un aumento en salario de 25% o más después de enero 1ro. de 1955; (6) la industria de transportación de carga y pasa-jeros por ferrocarril.
En cuanto a los aumentos que se proveen en los incisos (a) y (b) de la See. 7 comenzarán a regir sesenta días después de la aprobación de la Ley y el apartado (e) de la misma See. 7 dispone que: “La industria que considere que no puede pagar el aumento que le fuere aplicable deberá someter a la Junta de Salario Mínimo de Puerto Rico no más tarde de treinta (30) días después de estar en vigor esta ley, una petición, bajo juramento, exponiendo detalla-damente la situación financiera de la industria y las razones de orden económico por las cuales considere que no puede pagarlo, debiendo dicha petición ser considerada por la Junta si la misma fuere radicada en tiempo y estuviere suscrita por patronos que conjuntamente empleen en Puerto Rico *329no menos de una tercera parte del total de los trabajadores utilizados determinando si la industria debe pagar el 25% de aumento, un aumento menor o mayor de 25% o si no debe pagar aumento alguno y fijando el salario mínimo que los patronos de dicha industria pagarán a sus empleados de acuerdo con la referida orden y determinación de la Junta.
En cuanto al salario mínimo para las nuevas industrias manufactureras, dispone la See. 8 que (a) todo patrono en una industria manufacturera que se estableciere en Puerto Rico después del 1ro. de julio de 1956 para la producción de artículos que en dicha fecha no se estaban produciendo en Puerto Rico en escala comercial, pagará a sus empleados un salario que no será menor de $0.50 la hora; (b) todo patrono en una industria manufacturera que se estableciere en Puerto Rico, después del 1ro. de julio de 1957, para la producción de artículos que en dicha fecha no se estaban produciendo en Puerto Rico en escala comercial, pagará a sus empleados un salario que no será menor de $0.60 la hora; las disposiciones de los apartados (a) y (b) que anteceden no se aplicarán a los patronos en una industria manufac-turera que se estableciere en Puerto Rico para la producción de artículos en los cuales se utilizaren principalmente como materia prima productos agrícolas cultivados en Puerto Rico o los desperdicios o productos secundarios de otros procesos industriales de dichos productos agrícolas, disponiendo ade-más, la See. 8 que nada de lo anteriormente expuesto, se entenderá como que limita la facultad de la Junta para fijar salarios mínimos que no excedan de $1.00 la hora, a cual-quier industria que al comenzar sus operaciones hubiere estado comprendida dentro de las disposiciones de esta sec-ción.
La Sec. 10 autoriza la fijación o la revisión de salarios mínimos mediante comités de salarios mínimos nombrados por el Presidente de la Junta, compuestos dichos comités por un número igual de personas representativas de interés *330público, de los patronos y los empleados de que se trate y en caso de que el comité así designado estuviera compuesto por un número par de miembros, el Presidente de la Junta designará, además, un miembro adicional representativo del interés público para formar parte del comité, quien podrá participar en las audiencias como cualquier otro miembro del comité pero en las deliberaciones, decisiones y votaciones del comité el miembro adicional solamente estará presente e intervendrá cuando el comité no pudiera recomendar un proyecto de decreto debido a un empate en la votación y se solicite su presencia e intervención por no menos de la mitad de los miembros que componen el comité y (b) en caso de industrias cubiertas por la Ley de Normas Razona-bles de Trabajo de 1938, según enmendada, el Presidente podrá designar como miembro de un comité de salario mí-nimo a personas residentes de cualquier estado de los Estados Unidos o del Distrito de Columbia, y cuando el Presidente de la Junta de Salario Mínimo de Puerto Rico decida nom-brar dichos miembros, designará un número de personas representativas del interés público, de los patronos y de los empleados de la industria de que se trate, igual al número de miembros . que por cada representación se designen de Puerto Rico y para romper el empate se designará un miembro adicional representativo del interés público para formar parte de dicho comité con las mismas funciones y facultades que tiene el miembro adicional representativo del interés público creado por el apartado (a).
La Sec. 11 establece que cuando la Junta de Salario Mínimo determine que deben establecerse procedimientos para fijar o revisar salarios mínimos a una industria expedirá una convocatoria papa una audiencia pública ante el Comité de Salario Mínimo correspondiente, y en el ejercicio de sus funciones cuasi legislativas, el comité conducirá la audiencia en forma de consulta pública (tal como lo haría un comité o comisión legislativa), de manera que todas las personas *331interesadas puedan participar en la formulación de un de-creto sometiendo datos, información, observaciones o argu-mentos pertinentes que a discreción del comité puedan ser presentados por escrito u oralmente.
La Sec. 12 le impone al Comité de Salario Mínimo co-rrespondiente remitir a la Junta de Salario Mínimo el legajo completo de la audiencia, acompañado de un informe conte-niendo sus conclusiones de hecho y un proyecto de decreto recomendando el tipo o los tipos mínimos de salario que deban pagarse en la industria objeto de investigación, nin-guno de los cuales será mayor de $1.00 por hora; la Sec. 13 provee la publicación del proyecto de decreto recomendado por el comité para la radicación de objeciones y sugestiones por las personas interesadas y la facultad de la Junta de Salario Mínimo para aceptar o rechazar el proyecto de decreto recomendado, pudiéndolo devolver al comité, si lle-gare a la conclusión que el decreto no es aceptable, para una reconsideración del mismo, o procediendo a nombrar un nuevo comité para una nueva determinación de salarios, dispo-niéndose en la misma Sec. 13 que el decreto que aprobare la Junta de Salario Mínimo tendrá fuerza de ley y empezará a regir quince (15) días después de la publicación por la Junta en un periódico de circulación general en Puerto Rico de un aviso en que se informe al público de su aprobación y cuando se trate de una industria cubierta por la Ley Federal de Normas Razonables de Trabajo de 1938, según en-mendada, el Presidente de la Junta enviará copia del decreto aprobado al Secretario del Trabajo de los Estados Unidos.
Sólo nos queda por puntualizar las disposiciones de la Sec. 15 que establece las siguientes normas sobre salarios mínimos (a) : “Los salarios mínimos para cada industria se fijarán teniendo en cuenta los propósitos y fines . de esta ley y deberán ser los salarios mínimos más altos que razo-nablemente pueda pagar la industria de que se trate sin reducir sustancialmente el empleo en dicha industria y to-*332mando en consideración el coste de la vida y las necesidades de los empleados, así como las condiciones económicas y de competencia de la industria en cuestión y (b) cuando se trate de industrias manufactureras cubiertas por la Ley Federal de Normas Razonables de Trabajo de 1938, enmen-dada, y que están en competencia sustancial con industrias de los Estados Unidos de la unión, se tomarán también en consideración los salarios prevalecientes en éstas y la situa-ción de competencia existente entre industrias de Puerto Rico e industrias similares de los Estados Unidos y las disposiciones de la Sec. 17 que establece: La Junta revisará los salarios mínimos fijados en esta ley o por decretos u órdenes de la Junta, con respecto a cada industria, por lo menos una vez cada dos años, pero en ningún caso, el salario mínimo que fijare la Junta podrá ser mayor de $1.00 la hora ni menor que el salario mínimo correspondiente fijado por esta ley. La See. 29 de la ley contiene un sistema com-pleto de revisión judicial en favor de cualquier persona per-judicada por un decreto mandatario u orden dictada en virtud de las Sees. 7 y 20 de esta ley en aquellos casos en que el Comité de Salario Mínimo de la industria correspon-diente actuara sin facultad o en exceso de sus poderes.
El cuadro de concordancias entre la Ley de Normas Ra-zonables de Trabajo de 1938 del Congreso de los Estados Unidos de América y la Ley Núm. 96 de 26 de junio de 1956, anterior e inmediatamente acotada, es todavía más cerrado que cualquier anterior cuadro de concordancia entre la primera ley federal y la Ley Núm. 8 de 5 de abril de 1941 creando nuestra primera Junta de Salario Mínimo, según enmendada por la Ley Núm. 44 de 23 de abril de 1942 ó la Ley Núm. 379 de 15 de mayo de 1948 estable-ciendo la jornada de trabajo en Puerto Rico. Compárese la See. 2 de la Ley de Normas Razonables de Trabajo con la Sec. 1 de la Ley Núm. 96 de 26 de junio de 1956, en cuanto a la exposición de motivos o declaración de princi-*333píos; las definiciones de las palabras “persona” y “patrono” de la See. 3 de la ley federal con la definición de “patrono” de la See. 26 de la ley insular; la definición de “agricultura” de la See. 3 (f) de la ley federal con la definición de agri-cultura de la See. 36 de la ley insular; la definición de “in-dustria” de la Sec. 3(h) de la ley federal con la definición de “industria” de la See. 36 de la ley insular; la definición de “objetos de comercio (goods)” de la See. 3(i) de la ley federal con la definición de “industria manufacturera” de la See. 36 de la ley insular; la definición de “salario” de la See. 3 (n) de la ley federal con la definición de “salario” de la See. 36 de la ley insular; la creación del puesto de “administrador” de la See. 4 de la ley federal con la creación de la Junta de Salario Mínimo de la See. 2 de la ley insular; la creación de los comités especiales para las industrias de Puerto Rico e Islas Vírgenes de la See. 5 de la ley federal con la creación de los comités de salario mínimo para las industrias de Puerto Rico cubiertas por la Ley de Normas Razonables de Trabajo de 1938 de la Sec. 10(b) de la ley insular; la fijación del salario mínimo de la See. 6 de la ley federal con la fijación del salario mínimo por hora de la See. 6 de la ley insular; la fijación de las horas máximas de trabajo de la See. 7 de la ley federal con la fijación de las horas regulares de trabajo del Art. 3 de la Ley Núm. 379 de 15 de mayo de 1948 de Puerto Rico; la disposición sobre las órdenes de salario para Puerto Rico e Islas Vírgenes de la See. 8 de la ley federal con la disposición sobre comités especiales de salario mínimo de la Sec. 10(b) de la ley insular; el poder para citar testigos de la See. 9 de la ley federal con el poder de investigación de la Sec. 4(a) de la ley insular; las disposiciones sobre revisión por las cortes de la Sec. 10 de la ley federal con las disposiciones sobre revisión judicial de la See. 29 de la ley insular las diligencias sobre investi-gaciones, inspección, obtención de prueba documental y re-glamentos de trabajo a domicilio de la Sec. 11 de la ley *334federal con los deberes de los patronos provistos de la See. 5 de la ley insular; las exenciones de los ejecutivos, adminis-tradores y profesionales de la Sec. 13(a) de la ley federal con la correspondiente exención establecida bajo la palabra “empleado” por el Art. 19 de la Ley Núm. 379 de Í948; la reglamentación sobre aprendices, estudiantes e inhabili-tados de la Sec. 14 de la ley federal con las disposiciones similares de las Sees. 22 y 23 de la ley insular; los discrí-menes prohibidos por la Sec. 15 de la ley federal con los discrímenes patronales prohibidos por la See. 24 de la ley insular; las penalidades impuestas por la Sec. 16 de la ley federal con las penalidades impuestas por las Sees. 25 y 27 de la ley insular; el procedimiento de injunction provisto por la Sec. 17 de la ley federal con las disposiciones sobre injunction y otros procedimientos provistos por la See. 28 de la ley local, la aplicabilidad de otras leyes más beneficiosas establecida por la Sec. 18 de la ley federal con la cláusula de salvedad de idéntico propósito de la Sec. 40(c) de la ley local; la separabilidad de cláusulas autorizadas por la Sec. 19 de la ley federal con las disposiciones sobre cláusulas sepa-rables de la See. 42 de la ley insular.
Como se ve, del examen conjunto de ambos estatutos lo que resulta es una situación de coexistencia de estatutos sobre la misma materia y la aplicación de uno de los esta-tutos con preferencia al otro depende de cual de los dos resulte más beneficioso para el obrero, de acuerdo con el estado de derecho creado por el caso de People of Puerto Rico v. Shell, 302 U.S. 253, 82 L.Ed. 235, cita precisa a las págs. 261-264 U.S.; 242-244 L.Ed., la Sec. 18 de la Ley de Normas Razonables de Trabajo de 1938 del Congreso de los Estados Unidos y nuestra propia jurisprudencia, según se ha expuesto en esta misma opinión. Nada hay en la his-toria legislativa de la Ley Núm. 96 de 26 de junio de 1956 de Puerto Rico — que milite en contra de esta conclusión.
*335En el debate parlamentario que se produce en torno a la Ley Núm. 96, es fácil descubrir, que el ideal legislativo que conduce a la aprobación de la Ley Núm. 96 de 26 de junio de 1956, es (1) conservar la especialidad del caso de Puerto Rico en la imposición federal de un salario mínimo uniforme para todas las áreas americanas, estableciéndose por nuestra propia legislatura aquellos tipos de salarios mí-nimos que protejan nuestra economía y al mismo tiempo reduzcan hasta el mínimo cualquier desventaja en la compe-tencia que pueda producir la diferencia en los tipos de sala-rios mínimos; (2) conservar la regla de mayor beneficio para el obrero en todas las demás condiciones de trabajo, que no sea la del salario mínimo, para las industrias cu-biertas por la Ley de Normas Razonables de Trabajo federal, por la autoridad derivada de la Sec. 18 de dicha Ley de Normas Razonables de Trabajo.
En cuanto al primer punto, quedó dilucidado durante el premioso debate que para algunas industrias se adoptaron por mandato legislativo nuestro, como ley local, las deter-minaciones hechas por los comités de salarios federales en la investigación y fijación de mínimos para industrias cu-biertas por la Ley de Normas Razonables de Trabajo federal establecidas en Puerto Rico y en otras industrias podrían adoptarse como ley local las determinaciones hechas por los Comités de Salarios Mínimos de nuestra propia Junta de Salario Mínimo para otras industrias también cubiertas por la Ley de Normas Razonables de Trabajo federal estable-cidas en Puerto Rico, amparados por la inalterable política de la Ley de Normas Razonables de Trabajo federal de no tomar acción, en sentido contrario, cuando la imposición federal pudiera reducir los empleos o aumentar cualquier desventaja en el libre tránsito de los objetos de comercio entre Puerto Rico y Estados Unidos. Como es sabido, Puerto Rico es un país de poca materia prima, y el doble costo del flete podría ocasionar una desventaja en la competencia.
*336Durante la discusión parlamentaria, se hizo constar clara-mente por el portavoz del partido de Gobierno Lie. Víctor Gutiérrez Franqui, el interés del estado puertorriqueño en mantener la preeminencia y la aplicabilidad de la ley local en toda cuestión de salario, siguiendo el método adoptado en la redacción del disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948. Véamos: Del tomo III, Vol. 8, del Diario de Sesiones de la Asamblea Legislativa de Puerto Rico, correspondiente a la Sesión Ordinaria del 1956, toma-mos los siguientes extractos:
“Sr. Gutiérrez Franqui: Como verá el compañero por el in-forme, este inciso, que estamos enmendando, de la sección 6, según se explica en el informe, lo que hace es convertir en ley de Puerto Rico las determinaciones hechas por comités de salarios federales en la investigación y fijación de mínimos a industrias en el comercio interestatal cubiertas por la Ley de Normas Razonables de Trabajo, aprobadas estas determinaciones con posterioridad a la última enmienda que el Congreso de Estados Unidos hizo, a fines del año pasado, a la Ley de Normas Razo-nables de Trabajo. Y los tipos que aparecen aquí consignados, en esta sección [Sección 6 de la Ley número 96 de 26 de junio de 1956] son exactamente los mismos que fijó recientemente, o sea, en investigaciones hechas hace dos y tres meses, estos comités federales. La razón de la enmienda, surge de que, con posteriori-dad al estudio y a las determinaciones iniciales que hizo la Comisión Conjunta sobre estas inclusiones, se reunieron nuevos comités federales, hicieron nuevas clasificaciones y subdivisiones de industrias [de las] que existían antes, creando estas nuevas divisiones con estos nuevos tipos de salarios, y la enmienda que ofrecemos es adicionar, para poner al día esta sección, adicionar lo que se ha hecho con posterioridad al día en que se redactó este proyecto de ley.
“Sr. Susoni: Los comités, ¿ellos tienen autoridad para revisar estos salarios en la misma forma que los demás tipos que se establecen por esta ley?
“Sr. Gutiérrez Franqui : Eso es así.” Pág. 1098 (Énfasis nuestro.)
*337Respondiendo a una petición de uno de los partidos de la minoría — Partido Estadista Republicano — , para que se le entregara los documentos que pudiera tener la Comisión Conjunta del Senado y la Cámara de Representantes de Puerto Rico, sobre los cuales hubieran trabajado los comités federales de salario, informó el portavoz del partido de gobierno.
“Sr. Gutiérrez Franqui: En primer lugar, queremos decir que, hasta donde nosotros sabemos, la Comisión Conjunta no tiene en su poder todo el expediente, lo que puede llamarse todo el expediente de estos comités federales de industria, que incluyen la transcripción del récord de los testimonios ofrecidos ante el comité, ante los comités federales y, según explicamos cuando propusimos esta enmienda, la Comisión Conjunta, al hacer sus recomendaciones sobre este particular, no dijimos que hubiera hecho un estudio de los expedientes completos, sino que aclaramos que estas enmiendas, como el resto de la sección de la ley donde están incluidas, es una mera repetición de los tipos mínimos de salarios fijados por comités [federales] de salarios recientes, o sea, que trabajaron después de la enmienda que en agosto del año pasado se hizo por el Congreso de los Estados Unidos a la Ley Federal de Normas Razonables del Trabajo y que la Comisión Conjunta no hizo ningún estudio para hacer determinaciones en cuanto a estos tipos sino que meramente tomó los tipos que fijaron estos comités industriales para convertirlos en ley local, entendiendo la Comisión que este estudio había sido objeto de investigación reciente y que no estaba justificado hacer una revisión por la Comisión misma dentro de los dos o tres meses siguientes al trabajo de estos comités industriales. Y que la Comisión Conjunta aceptó estos tipos, según fijados, con el propósito de convertirlos en ley local; o sea, con el propósito de que rigieran en Puerto Rico, independientemente de lo que pudiera resultar de la validez o no validez de la actuación de estos comités. . . .” (Pág. 1148 (in fine), 1149.) (Énfasis nues-tro.)
Frente a una enmienda para eliminar la disposición en el proyecto bajo discusión que establecía: “Cuando se trate de industrias manufactureras cubiertas por la Ley Federal *338de Normas Razonables del Trabajo de 1938, enmendada, y que están en competencia substancial con industrias de los Estados de la Unión, se tomarán también en considera-ción los salarios prevalecientes en éstas y la situación de competencia existente entre industrias de Puerto Rico e in-dustrias similares de los Estados Unidos” — véase la exacta reproducción de dicha norma en la Sec. 15(b) de la Ley Núm. 96 de 26 de junio de 1956 — debiendo sustituirse por la enmienda propuesta por el Doctor Gilberto Concepción de Gracia, portavoz del Partido independentista de la mino-ría, en el sentido, que: “Cuando se trate de industrias manufactureras cubiertas por la Ley de Normas Razona-bles de Trabajo de 1938, según ha sido enmendada, el salario que se fije deberá ser por lo menos igual al que por legisla-ción federal se fije para igual labor, para industria de la misma naturaleza en Estados Unidos”, el portavoz del par-tido de gobierno Lie. Víctor Gutiérrez Franqui, consigue la derrota de la enmienda por substitución, alegando: “Señor Presidente, nos tenemos que oponer a esa enmienda. Esa enmienda destruye toda esta organización de fijación de salario. Lo que habría que hacer es solicitar que se hiciera extensiva a Puerto Rico la Ley Federal. Ese es el resultado, cada vez que se reuniera un comité tendría que fijarle el peso a toda industria que estuviera en el mercado interestatal. Eso es lo mismo que hacer aplicable desde ahora la Ley Federal a Puerto Rico. No tendríamos que hacer nada de esto. Solicitamos que se derrote la enmienda.” (Pág. 1212.)
El extenso papel de trabajo que hemos preparado ha sido con el propósito de destacar el sereno y mesurado patrio-tismo junto a la escrupulosa lealtad desplegados en todo momento para mantener en su mejor posición de razonabi-lidad, justicia y reciprocidad nuestro contrato de trabajo, tanto en aquellos aspectos' que sólo afectan nuestra “pequeña economía” como en aquéllos que puedan afectar nuestro “mer-cado libre” con los Estados Unidos. Gracias a este patriotismo *339y esta lealtad hasta ahora hemos podido evitar en nuestro sistema obrero-patronal, la incertidumbre en cuanto a salarios impuestos desde afuera, sin correspondencia con nuestra rea-lidad económica y sin seguridad en cuanto a la reducción de los empleos, el cambio continuo de tipos de salarios mí-nimos obtenidos por una organización gremial operando den-tro de una civilización que puede ser más pródiga, por poseer un consumidor de mayor capacidad adquisitiva; hemos po-dido evitar además cualquier ventaja marginal que pudiera producir una competencia desleal entre los productos manu-facturados en Puerto Rico y los manufacturados en los Estados Unidos.
La inclusión extensa que hacemos de la Ley de Normas Razonables de Trabajo de 1938 y la Ley Núm. 96 de 26 de junio de 1956, con su correspondiente tabla de concordan-cias, es para acabar con el mito que se trata de leyes anti-téticas, sin coexistencia posible dentro del mismo espacio legislativo, una de las cuales es más favorable al obrero o al patrono que la otra, con un conflicto irreconciliable que necesita la camisa de fuerza de la preeminencia congresional. Con vista al estudio conjunto de ambos estatutos no es difícil concluir que con nuestra Ley Núm. 96 de 26 de junio de 1956 buscamos y encontramos una correspondencia con el estatuto federal que nos permite la aplicación en su totalidad de nuestra Ley local a cualquier contrato de trabajo cele-brado en nuestro país, lo mismo para regir dentro de nuestro propio perímetro como para regir el área más extensa de nuestras operaciones interestatales.
De acuerdo con el Art. 3 de la Ley Núm. 379 de 15 de mayo de 1948 relacionado con la Sec. 1 de nuestra Ley Núm. 289 de 9 de abril de 1946 fijando un día de descanso por cada seis días de trabajo, la “semana de trabajo” provista por nuestra Ley local es de cuarenta y ocho horas compuesta de seis días consecutivos de ocho horas cada uno (6x8=48), seguido por un día de descanso de veinticuatro horas con-*340secutivas que completa la unidad tradicional de siete días de la semana puertorriqueña de todos los tiempos. Tiene que ser un término de seis días porque el tope de ocho horas diarias obliga a una extensión de seis días para llegar a las cuarenta y ocho horas semanales. Tiene que ser un tér-mino de veinticuatro horas consecutivas porque la ley habla de un “día de descanso”. Las horas en exceso de cuarenta y ocho horas a la semana o de ocho horas durante cualquier día o de cualquier hora dentro del séptimo día de descanso deberán pagarse a razón de doble tiempo del tipo de salario convenido para las horas regulares. Siempre que no pase de ocho horas diarias no importa cuando empieza y cuando termina el período de tiempo cubierto por las ocho horas durante las veinticuatro horas consecutivas que forman el día de trabajo o de descanso. Como cuestión de realidad histórica, el día de trabajo de 8 horas es la hélice que mueve la reforma del contrato de trabajo en Puerto Rico.
La única excepción es la que consagra el disponiéndose del Art. 5 de nuestra Ley Núm. 379 de 15 de mayo de 1948 que adopta para las industrias dedicadas a la producción de objetos del comercio interestatal, la semana federal de cuarenta horas pero conservando el tope de ocho horas dia-rias. El tope diario de ocho horas impone una extensión de cinco días para llegar a las cuarenta horas de la semana federal. Esto aumenta el período de descanso a cuarenta y ocho horas consecutivas después de la semana de trabajo. Las horas en exceso de cuarenta horas a la semana, o de ocho horas durante cualquier día o cualquier hora dentro del sexto día deberán pagarse a razón de tiempo y medio del tipo de salario convenido para las horas regulares y cualquier hora dentro del séptimo día deberá pagarse a razón de doble tiempo del tipo de salario convenido para las horas regulares. Siempre que no pase de ocho horas diarias no importa cuando empieza y cuando acaba el término de tiempo *341cubierto por las ocho horas durante las veinticuatro horas consecutivas que forman el día de trabajo o de descanso.
Se supone que la siguiente gráfica represente el movi-miento de la semana de trabajo dentro del límite permitido por el reglamento federal:



De acuerdo con el movimiento de esta “semana de trabajo” la querellada Caribbean Refining Co. sólo pagaba las 8 horas del sexto día a tiempo y medio cuando el sexto día caía dentro de la semana fija establecida por el patrono, o sea, cua-tro veces en un período de diez semanas. En las demás sema-nas, aunque se trabajaban ocho horas diarias durante seis días consecutivos, el sexto día se compensaba a tiempo sencillo por aparecer los seis días trabajados sucesivamente pero en dos distintas semanas.
No hay nada más que mirar el resultado que arroja esta gráfica, sin dejarse impresionar por la flébil estructura eva-siva de las dos semanas, para darnos cuenta, que por encima de lo establecido por el disponiéndose del Art. 5 de nuestra Ley Núm. 379 de 15 de mayo de 1948, en cuanto a la semana de cuarenta horas, compuesta de cinco días, ocho horas cada uno la querellada lo que crea es la semana regular de trabajo *342nuestra de cuarenta y ocho horas, seis días corridos de ocho horas cada uno, y sólo está dispuesta a compensar a tiempo y medio las horas trabajadas durante el sexto día cuando los seis días transcurran dentro de la semana fija que se establece. Esto es contrario a las propias disposiciones de la See. 788.2 (c) que dispone que la semana de trabajo de un empleado es un período fijo que no es necesario que coincida con la semana de calendario y puede comenzar en cualquier día o en cualquier hora del día y del apartado (d) de la misma sección que prohíbe se promedien las horas trabajadas entre dos o más semanas. Puesto en las palabras de la ilus-trada Sala sentenciadora de San Juan: La semana esta-blecida por la querellada está de acuerdo en algunos aspectos con la semana de trabajo dispuesta por la Ley Núm. 879 de 15 de mayo de 1948, pero, al combinar el sistema de turnos de seis días consecutivos de trabajo con dos días de descanso, en una semana fija de siete días, de domingo a domingo, el resultado inevitable de tal programa de trabajo es una vio-lación del fin de salud laboral que se propone la Ley Núm. 289 de 9 de abril de 1946 creando un día de descanso. Por otro lado, solamente dos veces cada ocho semanas los seis días consecutivos caen dentro de la semana de trabajo. En su apli-cación práctica, y en cuanto a las limitaciones impuestas por la Ley Núm. 379 de 15 de mayo de 1948, la semana de trabajo creada por la querellada recurrente es de seis días de ocho horas (48 horas) y no de cinco días de ocho horas (40 horas) cuya semana de 40 horas es la autorizada por la Ley de Normas Razonables de Trabajo y el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948. Hasta aquí la correcta interpretación de la ilustrada Sala de San Juan del Tribunal Superior de Puerto Rico.
La proposición de la querellada resulta además contraria a nuestra interpretación en el caso de Compañía Popular v. Unión de Empleados, 69 D.P.R. 179 (Snyder) (1948) cita precisa a la pág. 196, relacionada con la aplicación de la *343Ley Núm. 289 de 9 de abril de 1946, en cuyo caso se re-suelve: “Cuando existe solución de continuidad en el trabajo, los restantes días trabajados, a los fines de calcular el tra-bajo de seis días, se juntarían con parte de la próxima se-mana de trabajo, con posibles resultados desastrosos para ambas partes. Para evitar la doble paga bajo la See. 4, el patrono vendría obligado a conceder y el empleado vendría obligado a aceptar, un día de descanso en medio de la pró-xima semana normal de trabajo. A tal resultado caótico no debe llegarse a menos que lo exija la Ley. Por otro lado, si la Ley Núm. 289 es interpretada, en el sentido, de que siete días son una semana de trabajo, separadamente y como una unidad para cada empleado, las partes comprenderán sus respectivos derechos y deberes al final de cada período de siete días y el fin primordial de la Ley — un día de des-canso cada siete días — será cumplido. El segregar cada pe-ríodo de siete días en esta forma y determinar los respec-tivos derechos y responsabilidades de los empleados y pa-tronos en ese momento, constituye un método similar al de calcular a base de años enteros el ingreso para fines con-tributivos, a pesar del hecho de que frecuentemente no se obtiene el ingreso sobre una base automáticamente anual. . . . Tomando cada siete días como la unidad de medida, es obvio que, empezando con el primer día después que el empleado disfruta de su día regular de descanso, éste debe trabajar seis días consecutivos [cinco días si se trata de una indus-tria interestatal cubierta por el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948] con el fin de que pueda tener derecho a descansar el séptimo día [sexto y séptimo si se trata de una industria interestal]. Y el dejar de trabajar algún día en medio de la semana no empieza, a los fines de recibir un día de descanso sin paga, un nuevo período de seis días consecutivos de trabajo. Resolverlo así equivaldría a precipitar el caos que nuestra decisión en este caso trata de evitar, viniendo el empleado obligado a des-*344cansar un día en que tanto el patrono como él desean que se trabaje. Tiene que haber un día regular y fijo de descanso; [o dos días] y los seis días [o cinco] consecutivos de trabajo se cuentan empezando el día después del de descanso, no importa que otros días de trabajo durante la semana de trabajo no se han trabajado por razones ajenas al requisito del día de descanso. . . . Nuestra conclusión es que la corte de distrito cometió los errores tercero y cuarto al resolver que los seis días de trabajo no tenían que ser consecutivos. Resolvemos que, tomando la semana de trabajo regular de cada empleado como una unidad separada, éste debe trabajar seis días consecutivos [o cinco] para tener derecho al séptimo día de descanso [o sexto y séptimo].” (Énfasis nuestro.)
La importancia que tiene la opinión emitida en el caso de Compañía Popular v. Unión de Empleados, supra, es que presenta un cuadro de hechos bastante similares a este caso, a saber, (1) intento de partir la semana en dos para evadir la aplicabilidad del día de descanso después de seis días consecutivos de trabajo; (2) intento de romper el turno de seis días consecutivos del obrero haciéndolo figurar en dis-tintas semanas; (3) interrupción en el turno de seis días consecutivos estableciendo un día libre de trabajo en medio de la semana. La resolución del caso tiene algunos supuestos similares a las reglas básicas del reglamento federal, a saber, (1) cada semana de trabajo constituye una unidad, total-mente separada de las otras (2) el día de descanso debe concederse en relación al trabajo del empleado y no en rela-ción al plan de la empresa (3) se prohibe el prorrateo de las horas trabajadas entre dos o más semanas (4) el tér-mino sucesivo de seis días no podrá romperse aunque no se hayan trabajado otros días durante la semana por razones ajenas al requisito del día de descanso (5) el inicio de la semana de trabajo de un empleado permanecerá fijo irres-pectivamente de su programa de trabajo y el día de descanso debe ser uno regular y fijo dentro de la “semana de trabajo”. *345En cuanto a la adopción de la semana federal de cuarenta horas por el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948, sólo tendremos que referirnos a la anterior acotación del caso de Peña v. Eastern Sugar Associates a la pág. 278 de esta opinión.
Siendo, pues, evidente que la aplicación del reglamento federal que hemos examinado es menos beneficioso que los contenidos sobre la semana de trabajo de nuestras leyes— Ley Núm. 379 de 15 de mayo de 1948 y Ley Núm. 289 de 9 de abril de 1946 — y la jurisprudencia nuestra anterior-mente analizada, debe aplicarse el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948 y la Sec.-1 de la Ley Núm. 289 de 9 de abril de 1946, según ha sido inter-pretada por este Tribunal, y no el reglamento federal. La alegación de que dicho reglamento federal rige en Puerto Rico por encima de leyes locales nuestras más beneficiosas al obrero, carece de fundamento.
Antes de terminar queremos hacer algunos comentarios sobre nuestra decisión en el caso de Porto Rico Coal Co. v. Tribunal Superior, 91 D.P.R. 89 (Belaval) (1964). Este caso no altera en ninguna forma nuestras anteriores decisiones sobre el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948. Basta examinar la primera parte de la opinión, referente al período de 1ro. de enero de 1950 a 26 de junio de 1956, y la forma como se resuelve aplicando el disponiéndose del Art. 5 en cuanto al pago de tiempo y medio por cualquier hora extra, para darse cuenta que no ha variado en nada nuestro juicio sobre el particular.
Ahora bien, en cuanto a la segunda parte de la opinión referente al período de 26 de junio de 1956, cuando entra en vigor nuestra Ley Núm. 96 de 26 de junio de 1956, a 31 de agosto de 1961, se produce una situación distinta que presenta una triple especialidad: (1) Se trata de una in-dustria, que en cuanto a horas, nunca ha sido regulada por *346la Ley de Normas Razonables de Trabajo federal, (2) Se trata de una industria que en cuanto a salario ya ha sido regulada por la Asamblea Legislativa de Puerto Rico, (3) Se trata de una reclamación, que en cuanto a las otras condi-ciones de trabajo — horas regulares o extraordinarias, tipo de compensación por hora extra — , no está basada en un convenio colectivo.
(1) Cuando se aprobó la Ley de Normas Razonables de Trabajo de 1938 — 52 Stat. at Large 1060, cita precisa a la pág. 1067 — los marinos estaban exentos de las disposiciones de dicha ley, tanto las referentes al salario mínimo (See. 6 29 U.S.C.A. see. 206) como las referentes a las horas de trabajo y a la compensación por hora (See. 7, 29 U.S.C.A. see. 207). Cuando se aprueban las enmiendas del 1949, el único cambio que hubo fue un cambio en el número dentro de la sección que correspondía a la exención: 63 Stat. at Large 910, cita precisa a la pág. 918. Cuando se aprueban las enmiendas del 1961 — Ley Pública Núm. 87-30 de 5 de mayo de 1961; 75 Stat. at Large 65 cita precisa a las págs. 71-73 — en virtud de la enmienda de la Sec. 9(a) (14) de dicha ley a la Sec. 13 de la Ley de Normas Razonables se dispone que estaría exenta de las disposiciones contenidas en las Sees. 6 (Salarios) y 7 (horas y compensación extra) de la Ley de Normas Razonables de Trabajo de 1938, cual-quier persona empleada como marino en un barco que no fuera un barco americano y en virtud de la enmienda de la Sec. 9(b) (6) de la Ley Pública Núm. 87-30 a la misma Sec. 13 de la Ley de Normas Razonables de Trabajo se esta-blece que las disposiciones de la See. 7 (horas y compensación extra) no se aplicarán a ninguna persona empleada como marino, sin hacer distinción en cuanto a unos barcos u otros. La disposición ordenando pagarle salario mínimo a las per-sonas empleadas como marinos en un barco americano, está incluida en la Sec. 5(b) (2) de la misma Ley Pública Núm: 87-30 como una enmienda por adición al apartado b de la *347Sec. 6 de la Ley de Normas Razonables de Trabajo (cita precisa a la pág. 67 del 75 Stat. at Large). Como se puede apreciar por esta sencilla acotación incidental de la historia legislativa, antes del 1961, todos los marinos estaban exentos por la Ley de Normas Razonables de Trabajo de 1938, tanto de las disposiciones de horas como de salarios de dicha ley. Después del 1961, los marinos en barcos extranjeros seguían exentos en su totalidad de las disposiciones de horas y sala-rios federales pero los marinos en barcos americanos seguían exentos de las disposiciones federales sobre horas máximas de trabajo y compensación extra. La razón detrás de esta exclusión federal es obvia: en ausencia de un contrato marí-timo típico, como lo era en el caso, el contrato de trabajo de mar ordinario hay que considerarlo como un contrato sin horas fijas, y en ausencia de prueba en contrario, es razonable suponer que las distancias que median en el cum-plimiento laboral no permiten la periodicidad de la tarea. No habiéndose probado ningún pacto expreso sobre el particular, en el caso bajo estudio había un vacío, a llenarse con lo que resultará ser el mejor derecho aplicable a una tarea discontinua.
(2-3) En cuanto a la aplieabilidad total del disponién-dose del Art. 5 de la Ley Núm. 379, ya sabemos que cuando existe un decreto mandatorio o un convenio colectivo fijando otra norma de trabajo (horas) o de compensación (salario) o de ambas (horas y salarios), el propio disponiéndose del Art. 5 de la Ley Núm. 379, establece su propia inaplica-bilidad. En cuanto a dicha aplieabilidad en su totalidad del disponiéndose del Art. 5, no nos decidimos a aplicar nuestra jurisprudencia sobre exenciones, en el sentido, que cuando se trata de tareas específicas, empleados especiales o destrezas expresamente exemptuadas por la Ley de Normas Razona-bles de Trabajo federal, se aplica el disponiéndose del Art. 5 de nuestra Ley Núm. 379 de 15 de mayo de 1948, porque según hemos visto, en virtud de la Sec. 9(b) y su corres-*348pondiente apartado 9(b) (6) de la Ley Pública Núm. 87-30 de 5 de mayo de 1961, enmendando la Sec. 13 de la Ley de Normas Razonables de Trabajo federal, referente a las exen-ciones, se saca de dichas exenciones todo lo relacionado con la See. 7 federal (horas y compensación por horas extras) “a los marinos empleados en buques americanos”. Es conve-niente, además, añadir que las únicas disposiciones sobre compensación para los marinos en tal forma empleados se hace como una inclusión en un apartado especial a tal fin establecido dentro de la Sec. 5(b) (2) de la misma Ley Pú-blica Núm. 87-30 enmendando el apartado (b) de la See. 6 de la Ley de Normas Razonables de Trabajo cita precisa a la pág. 67 de 75 U.S. Stat. at Large referente a salarios— véase como aparece en su forma actual en la Sec. 6(b) (2) en 29 U.S.C.A. see. 206 (edición de 1965); véase además “Changes in Exemptions” 2 U.S. Code Cong. & Ad. News— 87th Congress First Session (1961) págs. 1651-1652.
Como es sabido, tanto el decreto mandatorio como el con-venio colectivo de que habla el disponiéndose del Art. 5 pue-den adoptar, como reglamentación gubernativa en vigor o como pacto de patronos y empleados independientes, las mis-mas normas en cuanto a semana de trabajo de cuarenta horas, ocho horas diarias y compensación a tiempo y medio en exceso de las cuarenta horas a la semana y de ocho horas diarias que establece el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948, para las industrias cu-biertas por la Ley de Normas Razonables de Trabajo de 25 de junio de 1938, según enmendada, o pueden decretar o convenir otras normas que resulten más ventajosas para el obrero. Las normas que están permanentemente incorpo-radas a nuestro contrato de trabajo como requisitos legales básicos son las contenidas en el disponiéndose del Art. 5 de la Ley Núm. 379 de 15 de mayo de 1948 y forman parte de cualquier contrato de trabajo para industrias o nego-cios cubiertos por la Ley de Normas Razonables de Trabajo de 1938 pero dichas normas, se repite, pueden ser mejoradas *349en beneficio del obrero, sin que resulten contrarias a ninguna ley nuestra.
En cuanto a la compensación a tipo doble por las horas extras que se hizo en el caso de la Porto Rico Coal Co. y la Porto Rico Lighterage, la misma se basó en una conclusión de la Sala sentenciadora que se trataba de una industria local, regida por decreto, cosa que después de examinar el cambio de las exenciones en cuanto a horas para los marinos que había sufrido la Sec. 13 de la Ley de Normas Razonables de Trabajo, la clasificación de las tareas en cuanto a la indus-tria marítima que había adoptado nuestra propia Legislatura al establecer un salario mínimo para dicha industria y la falta de un convenio sobre otras condiciones de trabajo, triple especialidad del caso bajo estudio, no resultaba tan despro-vista de fundamento como para justificar nuestra revoca-ción de la misma.
Debe confirmarse la sentencia dictada por la Sala de San Juan del Tribunal Superior de Puerto Rico de fecha 18 de octubre, 1963, salvo lo referente a que en el turno Núm. 1 —11:01 P.M. a 7:00 A.M. — los querellantes trabajan du-rante los siete días calendario y por tanto tienen derecho a que se les compense a doble tiempo las horas trabajadas durante el séptimo día, por ser improcedente como cuestión de hecho y como cuestión de derecho.